     Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 1 of 71




                                                                       No Items in Cart
                                                                          Civil Docket Report
                                   A $5 Convenience fee will be added to the transaction at checkout.
Case Description

 Case ID:        190903805
 Case Caption:   CITY OF PHILADELPHIA VS SILVERBERG ETAL
 Filing Date:    Tuesday , October 01st, 2019
 Court:          MAJOR NON JURY EXPEDITED
 Location:       City Hall
 Jury:           NON JURY
 Case Type:      CIVIL TAX CASE - COMPLAINT
 Status:         JUDGMENT-COURT ORDER FINAL DIS

Related Cases

No related cases were found.

Case Event Schedule

No case events were found.

Case motions

No case motions were found.

Case Parties

                                       Expn
   Seq #                       Assoc                     Type                    Name
                                       Date
       1                                         ATTORNEY      CULLIN, BRIAN
                                                 FOR PLAINTIFF R
Address: MUNICIPAL SERVICES            Aliases: none
         BUILDING
         1401 JOHN F. KENNEDY
         BOULEVARD
         5TH FLOOR
         PHILADELPHIA PA
         19102
         (215)686-0518
         brian.cullin@phila.gov
     Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 2 of 71




       2                        1            PLAINTIFF   CITY OF
                                                         PHILADELPHIA
Address: c/o LAW DEPARTMENT          Aliases: none
         1515 ARCH ST, 14TH
         FLOOR
         PHILADELPHIA PA
         19107


       3                        6            DEFENDANT   SILVERBERG,
                                                         RICHARD J
Address: 2101 MARKET STREET          Aliases: none
         #3201
         PHILADELPHIA PA
         19103


       4                        6            DEFENDANT   ELS REALCO LLC
Address: 1209 ORANGE STREET          Aliases: none
         WILMINGTON DE 19801


       5                            06-OCT- TEAM LEADER SHIRDAN-
                                    2020                HARRIS, LISETTE
Address: 516 CITY HALL               Aliases: none
         PHILADELPHIA PA
         19107


       6                                     ATTORNEY    SILVERBERG,
                                             FOR         RICHARD J
                                             DEFENDANT
Address: BOX 30433                   Aliases: none
         PHILADELPHIA PA
         19103
         (215)563-6369
         rjs@rjsilverberg.com


       7                                     JUDGE       PATRICK, PAULA
     Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 3 of 71




Address: CITY HALL                Aliases: none
         ROOM 481
         PHILADELPHIA PA
         19107
         (215)686-8338


       8                                  JUDGE            DISCOVERY JPT
Address: N/A                      Aliases: none
         PHILADELPHIA PA
         19100


       9                                  DISCOVERY        MEYER, JUDITH
                                          MASTER           P
Address: 1500 MARKET STREET       Aliases: none
         SUITE 2415 WEST TOWN
         PHILADELPHIA PA
         19102
         (610)212-9877
         judith@judithmeyer.com


      10                                  JUDGE            ROBERTS,
                                                           JOSHUA
Address: CITY HALL                Aliases: none
         PHILADELPHIA PA
         19107


      11                                  TEAM LEADER SHREEVES-
                                                      JOHNS, KAREN
Address: 327 CITY HALL            Aliases: none
         PHILADELPHIA PA
         19107


Docket Entries

   Filing                                             Disposition   Approval/
                  Docket Type          Filing Party
 Date/Time                                               Amount     Entry Date
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 4 of 71




01-OCT-      ACTIVE CASE                                     01-OCT-2019
2019                                                         11:39 AM
11:30 AM
     Docket
            E-Filing Number: 1910001227
     Entry:


01-OCT-      COMMENCEMENT OF                   CULLIN,       01-OCT-2019
2019         CIVIL ACTION                      BRIAN R       11:39 AM
11:30 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Final Cover

     Docket
            none.
     Entry:


01-OCT-      COMPLAINT FILED                   CULLIN,       01-OCT-2019
2019         NOTICE GIVEN                      BRIAN R       11:39 AM
11:30 AM
Documents:     Click link(s) to preview/purchase the
             documents
             FRAUDULENT TRANSFER COMPLAINT
             SILVERBERG FINAL 10.1.19.pdf

     Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20)
     Entry: DAYS AFTER SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED.


01-OCT-      WAITING TO LIST CASE              CULLIN,       01-OCT-2019
2019         MGMT CONF                         BRIAN R       11:39 AM
11:30 AM
     Docket
            none.
     Entry:


01-OCT-      CITY CHARGE                       CULLIN,       01-OCT-2019
2019                                           BRIAN R       11:39 AM
11:30 AM
     Docket
            none.
     Entry:
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 5 of 71




08-OCT-      AFFIDAVIT OF SERVICE              CULLIN,       09-OCT-2019
2019         FILED                             BRIAN R       09:02 AM
04:42 PM
Documents:     Click link(s) to preview/purchase the
             documents
             CERT OF SERVICE ELS FINAL
             10.8.19.pdf

            AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON ELS
     Docket
            REALCO LLC BY CERTIFIED MAIL ON 10/04/0019 FILED. (FILED ON
     Entry:
            BEHALF OF CITY OF PHILADELPHIA)


21-OCT-      AFFIDAVIT OF SERVICE              CULLIN,       21-OCT-2019
2019         FILED                             BRIAN R       09:25 AM
09:07 AM
Documents:     Click link(s) to preview/purchase the
             documents
             CERT OF SERVICE RS FRAUD
             TRANSFER FINAL.pdf

            AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON
     Docket
            RICHARD J SILVERBERG BY PERSONAL SERVICE ON 10/17/2019
     Entry:
            FILED. (FILED ON BEHALF OF CITY OF PHILADELPHIA)


01-NOV-      PRELIMINARY                       SILVERBERG,   01-NOV-2019
2019         OBJECTIONS                        RICHARD J     02:34 PM
02:33 PM
Documents:     Click link(s) to preview/purchase the
             documents
             POs.pdf

            39-19110139 PRELIMINARY OBJECTIONS TO COMPLAINT FILED.
            RESPONSE DATE: 11/21/2019 (FILED ON BEHALF OF ELS REALCO
     Docket
            LLC AND RICHARD J SILVERBERG) ENTRY OF APPEARANCE
     Entry:
            FILED ON BEHALF OF ELS REALCO LLC AND RICHARD J
            SILVERBERG.


01-NOV-      MOTION FOR                        SILVERBERG,   04-NOV-2019
2019         PROTECTIVE ORDER                  RICHARD J     11:16 AM
03:17 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Stay Mtn.pdf
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 6 of 71




             Stay Mtn - Exh A.pdf
             Stay Mtn - Exh B.pdf
             Stay Mtn - Exh C.pdf
             Motion CoverSheet Form

     Docket 43-19110243 RESPONSE DATE 11/25/2019. (FILED ON BEHALF OF
     Entry: ELS REALCO LLC AND RICHARD J SILVERBERG)


08-NOV-      ANSWER TO                         CULLIN,       08-NOV-2019
2019         PRELIMINARY OBJCTNS               BRIAN R       01:27 PM
01:25 PM
Documents:     Click link(s) to preview/purchase the
             documents
             RESPONSE TO PO FINAL 11.8.19.pdf

            39-19110139 ANSWER IN OPPOSITION OF PRELIMINARY
     Docket
            OBJECTIONS FILED. (FILED ON BEHALF OF CITY OF
     Entry:
            PHILADELPHIA)


12-NOV-      ANSWER                            CULLIN,       12-NOV-2019
2019         (MOTION/PETITION)                 BRIAN R       11:47 AM
10:22 AM     FILED
Documents:     Click link(s) to preview/purchase the
             documents
             response to motion for protective order and
             stay 11.12.19 final.pdf
             Motion CoverSheet Form

            43-19110243 ANSWER IN OPPOSITION OF MOTION FOR
     Docket
            PROTECTIVE ORDER FILED. (FILED ON BEHALF OF CITY OF
     Entry:
            PHILADELPHIA)


15-NOV-      MOTION/PETITION BRIEF CULLIN,                   15-NOV-2019
2019         FILED                 BRIAN R                   09:26 AM
09:19 AM
Documents:     Click link(s) to preview/purchase the
             documents
             supp memo silverberg.pdf
             Motion CoverSheet Form

     Docket 43-19110243 BRIEF IN OPPOSITION OF MOTION FOR PROTECTIVE
     Entry: ORDER FILED. (FILED ON BEHALF OF CITY OF PHILADELPHIA)
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 7 of 71




21-NOV-      MOTION/PETITION/STIP              SILVERBERG,   21-NOV-2019
2019         WITHDRAWN                         RICHARD J     11:18 AM
11:16 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe to Withdraw Stay.pdf

            43-19110243 PRAECIPE TO WITHDRAW MOTION FOR PROTECTIVE
     Docket
            ORDER FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
     Entry:
            RICHARD J SILVERBERG)


25-NOV-      PRELIM OBJECTIONS                               25-NOV-2019
2019         ASSIGNED                                        10:13 AM
10:13 AM
     Docket 39-19110139 PRELIMINARY OBJECTIONS ASSIGNED TO JUDGE:
     Entry: PATRICK, PAULA . ON DATE: NOVEMBER 25, 2019


09-DEC-      ORDER ENTERED/236                 PATRICK,      09-DEC-2019
2019         NOTICE GIVEN                      PAULA         11:12 AM
11:12 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_15.pdf

            39-19110139 IT IS HEREBY ORDERED AND DECREED THAT THE
            PRELIMINARY OBJECTIONS ARE OVERRULED. DEFENDANTS ARE
     Docket
            GRANTED LEAVE OF TWENTY (20) DAYS FROM THE DATE OF
     Entry:
            DOCKETING OF THIS ORDER TO FILE AN ANSWER TO THE
            COMPLAINT. ............BY THE COURT: PATRICK, J. 12/09/2019


09-DEC-      NOTICE GIVEN UNDER                              09-DEC-2019
2019         RULE 236                                        12:20 PM
11:12 AM
     Docket NOTICE GIVEN ON 09-DEC-2019 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 09-DEC-2019.


10-DEC-      LISTED FOR CASE MGMT                            10-DEC-2019
2019         CONF                                            03:35 PM
03:35 PM
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 8 of 71




     Docket
            none.
     Entry:


12-DEC-      NOTICE GIVEN                                    12-DEC-2019
2019                                                         12:30 AM
12:30 AM
     Docket
            none.
     Entry:


30-DEC-      ANSWER TO COMPLAINT SILVERBERG,                 30-DEC-2019
2019         FILED               RICHARD J                   11:32 AM
10:55 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Answer and New Matter.pdf

            ANSWER WITH NEW MATTER TO PLAINTIFF'S COMPLAINT FILED.
     Docket
            (FILED ON BEHALF OF ELS REALCO LLC AND RICHARD J
     Entry:
            SILVERBERG)


31-DEC-      PRELIMINARY                       CULLIN,       31-DEC-2019
2019         OBJECTIONS                        BRIAN R       11:00 AM
09:48 AM
Documents:     Click link(s) to preview/purchase the
             documents
             PO TO NEW MATTER.pdf
             EXHIBIT A final.pdf
             EX B FINAL.pdf

            98-19123498 PRELIMINARY OBJECTIONS TO DEFENDANTS' NEW
     Docket
            MATTER FILED. RESPONSE DATE: 01/21/2020 (FILED ON BEHALF
     Entry:
            OF CITY OF PHILADELPHIA)


02-JAN-2020 MOTION FOR SUMMARY SILVERBERG,                   02-JAN-2020
11:48 AM    JUDGMENT           RICHARD J                     12:51 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Summary Judgment Mtn.pdf
             Summary Judgment Mtn - Exh. A.pdf
             Motion CoverSheet Form
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 9 of 71




    Docket 77-20010077 RESPONSE DATE 02/03/2020. (FILED ON BEHALF OF
    Entry: ELS REALCO LLC AND RICHARD J SILVERBERG)


03-JAN-2020 MOTION FOR                         SILVERBERG,   03-JAN-2020
09:24 AM    PROTECTIVE ORDER                   RICHARD J     11:40 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Stay Mtn.pdf
             Stay Mtn - Exh. A.pdf
             Motion CoverSheet Form

    Docket 75-20010275 RESPONSE DATE 01/23/2020. (FILED ON BEHALF OF
    Entry: ELS REALCO LLC AND RICHARD J SILVERBERG)


06-JAN-2020 ANSWER                             CULLIN,       06-JAN-2020
03:30 PM    (MOTION/PETITION)                  BRIAN R       04:36 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             RESPONSE SILVERBERG PROTECTIVE
             ORDER 1.6.20.pdf
             EX A COMPLAINT 1.6.20.pdf
             EX B ANSWER AND NEW MATTER.pdf
             EX C POs.pdf
             Motion CoverSheet Form

           75-20010275 ANSWER IN OPPOSITION OF MOTION FOR
    Docket
           PROTECTIVE ORDER FILED. (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


13-JAN-2020 CASE MGMT                          GIAMPAOLO,    13-JAN-2020
09:38 AM    CONFERENCE                         ANTHONY       09:38 AM
            COMPLETED
    Docket
           none.
    Entry:


13-JAN-2020 CASE MANAGEMENT                                  13-JAN-2020
09:38 AM    ORDER ISSUED                                     09:38 AM
Documents:     Click link(s) to preview/purchase the
             documents
             CMOIS_25.pdf
Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 10 of 71




       IT IS ORDERED THAT THE ABOVE CAPTIONED MATTER IS
       HEREBY ASSIGNED TO THE OCTOBER_POOL TRIAL POOL AND
       COUNSEL SHOULD ANTICIPATE TRIAL TO BEGIN EXPEDITIOUSLY
       THEREAFTER. COUNSEL AND PARTIES WILL BE NOTICED FOR
       TRIAL TO TAKE PLACE DURING THE DESIGNATED TRIAL POOL
       MONTH. ALL COUNSEL AND PARTIES MUST IMMEDIATELY
       NOTIFY THE COURT IN WRITING OF ANY SCHEDULING
       CONFLICTS, INCLUDING TRIAL ATTACHMENTS AND PRE-PAID
       VACATIONS BY ELECTRONICALLY FILING A TRIAL POOL
       CONFLICT LETTER AND ARE UNDER A CONTINUING OBLIGATION
       TO NOTIFY THE COURT OF ANY SUBSEQUESNT TRIAL
       ATTACHMENTS DURING THE TRIAL POOL MONTH. THE COURT
       WILL NOT RECOGNIZE ANY UNTIMELY CONFLICT NOTIFICTIONS.
       FAILURE TO NOTIFY COURT OF SCHEDULING CONFLICTS WILL
       RESULT IN THE IMPOSITION OF APPROPRIATE SANCTIONS. TO
       ELECTRONICALLY FILE A TRIAL POOL CONFLICT LETTER,
       ACCESS THE "EXISTING CASE" SECTION OF THE COURT'S
       ELECTRONIC FILING SYSTEM. SELECT " CONFERENCE
       SUBMISSIONS" AS THE FILING CATEGORY. SELECT "TRIAL POOL
       CONFLICT LETTER" AS THE DOCUMENT TYPE AND NOW, 13-JAN-
       2020, IT IS ORDERED THAT: 1. THE CASE MANAGEMENT AND TIME
       STANDARDS ADOPTED FOR EXPEDITED TRACK CASES SHALL BE
Docket
       APPLICABLE TO THIS CASE AND ARE HEREBY INCORPORATED
Entry:
       INTO THIS ORDER. 2. ALL DISCOVERY IN THE ABOVE MATTER
       SHALL BE COMPLETED NOT LATER THAN 01-JUN-2020. 3.
       PLAINTIFF'S EXPERT REPORT, IF APPLICABLE, INCLUDING ANY
       SUPPLEMENTAL REPORT, IS TO BE SERVED ON OPPOSING
       COUNSEL AND/OR OPPOSING PARTY ON OR BEFORE 01-JUN-2020.
       4. DEFENDANT'S AND ANY ADDITIONAL DEFENDANTS' EXPERT
       REPORT IS TO BE SERVED ON OPPOSING COUNSEL AND/OR
       OPPOSING PARTY ON OR BEFORE 06-JUL-2020. 5. ALL PRE-TRIAL
       AND DISPOSITIVE MOTIONS MUST BE FILED NO LATER THAN 06-
       JUL-2020. 6. A MANDATORY PRE-TRIAL SETTLEMENT
       CONFERENCE WILL BE SCHEDULED ANY TIME AFTER 07-SEP-
       2020. EARLIER LISTINGS WILL BE SCHEDULED AT THE
       DISCRETION OF THE COURT. COUNSEL MUST APPEAR AT THE
       MANDATORY PRE-TRIAL SETTLEMENT CONFERENCE WITH
       KNOWLEDGE OF THE CASE AND SETTLEMENT AUTHORITY.
       FAILURE TO COMPLY WITH THIS DIRECTIVE WILL RESULT IN
       SANCTIONS IN THE AMOUNT OF $100.00. NOTICE WILL BE SENT
       TO ALL PARTIES AT LEAST THIRTY (30) DAYS IN ADVANCE OF
       THE CONFERENCE. TEN (10) DAYS PRIOR TO THE CONFERENCE,
       ALL COUNSEL SHALL SERVE UPON ALL OPPOSING COUNSEL
       AND/OR OPPOSING PARTIES AND FILE WITH THE COURT A PRE-
       TRIAL SETTLEMENT MEMORANDUM CONTAINING THE
Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 11 of 71




       FOLLOWING: (a) A CONCISE SUMMARY OF THE NATURE OF THE
       CASE IF PLAINTIFF OR THE DEFENSE IF DEFENDANT OR
       ADDITIONAL DEFENDANT; (b) A LIST OF ALL WITNESSES WHO
       MAY BE CALLED TO TESTIFY AT TRIAL BY NAME AND ADDRESS.
       COUNSEL SHOULD EXPECT WITNESSES NOT LISTED TO BE
       PRECLUDED FROM TESTIFYING AT TRIAL; (c) A LIST OF ALL
       EXHIBITS THE PARTY INTENDS TO OFFER INTO EVIDENCE. ALL
       EXHIBITS SHALL BE PRE-NUMBERED AND SHALL BE
       EXCHANGED AMONG COUNSEL PRIOR TO THE CONFERENCE.
       COUNSEL SHOULD EXPECT ANY EXHIBIT NOT LISTED TO BE
       PRECLUDED AT TRIAL; (d) PLAINTIFF SHALL LIST AN
       ITEMIZATION OF INJURIES OR DAMAGES SUSTAINED TOGETHER
       WITH ALL SPECIAL DAMAGES CLAIMED BY CATEGORY AND
       AMOUNT. THIS LIST SHALL INCLUDE AS APPROPRIATE,
       COMPUTATIONS OF ALL PAST LOST EARNINGS AND FUTURE
       LOST EARNING CAPACITY OR MEDICAL EXPENSES TOGETHER
       WITH ANY OTHER UNLIQUIDATED DAMAGES CLAIMED; AND (e)
       DEFENDANT SHALL STATE ITS POSITION REGARDING DAMAGES
       AND SHALL IDENTIFY ALL APPLICABLE INSURANCE CARRIERS,
       TOGETHER WITH APPLICABLE LIMITS OF LIABILITY; AND (f)
       EACH COUNSEL SHALL PROVIDE AN ESTIMATE OF THE
       ANTICIPATED LENGTH OF TRIAL. FAILURE TO TIMELY FILE A
       PRE-TRIAL SETTLEMENT CONFERENCE MEMORANDUM MAY
       RESULT IN THE IMPOSITION OF MONETARY SANCTIONS. ALL
       MOTIONS IN LIMINE SHALL BE FILED IN ACCORDANCE WITH
       ELECTRONIC FILING PROCEDURES NOT LATER THAN FIFTEEN
       (15) DAYS PRIOR TO THE START OF TRIAL. RESPONDING
       COUNSEL SHALL HAVE TEN (10) DAYS THEREAFTER TO FILE ANY
       RESPONSE. FOR POOL CASES, THE START OF THE TRIAL IS
       DEFINED AS THE FIRST DAY OF THE TRIAL POOL LISTING.
       REQUESTS TO EXTEND ANY CASE MANAGEMENT DEADLINE OR
       FOR TRIAL CONTINUANCE MUST BE SUBMITTED BY FILING A
       MOTION FOR EXTRAORDINARY RELIEF AND FILED PRIOR TO THE
       EXPIRATION OF THE DEADLINE IN QUESTION. ANY REQUESTS
       FOR A DATE-CERTAIN TRIAL LISTING MUST BE SUBMITTED IN
       WRITING WITH SPECIFICITY, WITH A COPY TO OPPOSING PARTY,
       AND DIRECTED TO THE HONORABLE LISETTE SHIRDAN-HARRIS,
       TEAM LEADER, VIA FACSIMILE (215-686-5137) OR US MAIL (622
       CITY HALL, PHILADELPHIA, PA 19107). HOWEVER, SAID
       REQUESTS MAY BE MADE ONLY UNDER EXIGENT
       CIRCUMSTANCES. COUNSEL SHOULD HAVE SUBSTITUTE
       COUNSEL PREPARED TO CONDUCT SETTLEMENT CONFERENCE
       AND/OR TRIAL WHERE PRACTICABLE. ALL COUNSEL ARE UNDER
       A CONTINUING OBLIGATION AND ARE HEREBY ORDERED TO
       SERVE A COPY OF THIS ORDER UPON ALL UNREPRESENTED
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 12 of 71




             PARTIES AND UPON ALL COUNSEL ENTERING AN APPEARANCE
             SUBSEQUENT TO THE ENTRY OF THIS ORDER. ...BY THE COURT:
             LISETTE SHIRDAN-HARRIS, J.


13-JAN-2020 LISTED FOR PRE-TRIAL                             13-JAN-2020
09:38 AM    CONF                                             09:38 AM
    Docket
           none.
    Entry:


13-JAN-2020 LISTED IN TRIAL READY                            13-JAN-2020
09:38 AM    POOL                                             09:38 AM
    Docket
           none.
    Entry:


13-JAN-2020 NOTICE GIVEN UNDER                               13-JAN-2020
09:38 AM    RULE 236                                         12:45 PM
    Docket NOTICE GIVEN ON 13-JAN-2020 OF CASE MANAGEMENT ORDER
    Entry: ISSUED ENTERED ON 13-JAN-2020.


14-JAN-2020 ANSWER                             CULLIN,       15-JAN-2020
03:07 PM    (MOTION/PETITION)                  BRIAN R       10:08 AM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             MSJ RESPONSE SILVERBERG final
             1.14.pdf
             EX A 1.14.pdf
             EX B 1.14.pdf
             EX C 1.14.pdf
             Motion CoverSheet Form

           77-20010077 ANSWER IN OPPOSITION OF MOTION FOR SUMMARY
    Docket
           JUDGMENT FILED. (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


21-JAN-2020 ANSWER TO                          SILVERBERG,   21-JAN-2020
11:12 AM    PRELIMINARY OBJCTNS                RICHARD J     01:42 PM
Documents:     Click link(s) to preview/purchase the
             documents
             POs Answer Resp.pdf
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 13 of 71




             POs Answer Resp - Exh. A.pdf
             POs Answer Resp - Exh. B.pdf

           98-19123498 ANSWER IN OPPOSITION OF PRELIMINARY
    Docket
           OBJECTIONS FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


22-JAN-2020 MOTION/PETITION                    SILVERBERG,   22-JAN-2020
11:40 AM    REPLY FILED                        RICHARD J     02:46 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Summary Judgment - Reply.pdf
             Summary Judgment - Reply - Exh. A.pdf
             Motion CoverSheet Form

           77-20010077 REPLY IN SUPPORT OF MOTION FOR SUMMARY
    Docket
           JUDGMENT FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


23-JAN-2020 PRELIM OBJECTIONS                                23-JAN-2020
10:51 AM    ASSIGNED                                         10:51 AM
    Docket 98-19123498 PRELIMINARY OBJECTIONS ASSIGNED TO JUDGE:
    Entry: PATRICK, PAULA . ON DATE: JANUARY 23, 2020


27-JAN-2020 MOTION ASSIGNED                                  27-JAN-2020
09:45 AM                                                     09:45 AM
    Docket 75-20010275 MOTION FOR PROTECTIVE ORDER ASSIGNED TO
    Entry: JUDGE: SHIRDAN-HARRIS, LISETTE . ON DATE: JANUARY 27, 2020


05-FEB-2020 MOTION ASSIGNED                                  05-FEB-2020
10:54 AM                                                     10:54 AM
    Docket 77-20010077 MOTION FOR SUMMARY JUDGMENT ASSIGNED TO
    Entry: JUDGE: PATRICK, PAULA . ON DATE: FEBRUARY 05, 2020


07-FEB-2020 ORDER ENTERED/236                  PATRICK,      07-FEB-2020
01:55 PM    NOTICE GIVEN                       PAULA         01:55 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_35.pdf
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 14 of 71




           98-19123498 AND NOW, THIS 6TH DAY OF FEBRUARY, 2020, UPON
           CONSIDERATION OF PLAINTIFF'S PRELIMINARY OBJECTIONS TO
           DEFENDANTS' NEW MATTER, AND ANY RESPONSES THERETO, IT
           IS HEREBY ORDERED AND DECREED AS FOLLOWS: THE
           PRELIMINARY OBJECTION ARGUING VIOLATION OF RULE 1022 IS
    Docket
           SUSTAINED WITHOUT PREJUDICE; AND THE PRELIMINARY
    Entry:
           OBJECTION ARGUING INCLUSION OF IMPERTINENT MATTER IS
           SUSTAINED WITH PREJUDICE. DEFENDANTS ARE GRANTED
           LEAVE OF TWENTY (20) DAYS FROM THE DATE OF DOCKETING
           OF THIS ORDER TO FILE AN AMENDED NEW MATTER. ...BY THE
           COURT: PATRICK, J., 02/06/2020


07-FEB-2020 NOTICE GIVEN UNDER                               10-FEB-2020
01:55 PM    RULE 236                                         09:50 AM
    Docket NOTICE GIVEN ON 10-FEB-2020 OF ORDER ENTERED/236 NOTICE
    Entry: GIVEN ENTERED ON 07-FEB-2020.


07-FEB-2020 ORDER ENTERED/236                  PATRICK,      07-FEB-2020
02:13 PM    NOTICE GIVEN                       PAULA         02:13 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_36.pdf

           77-20010077 AND NOW, THIS 6TH DAY OF FEBRUARY, 2020, UPON
           CONSIDERATION OF DEFENDANTS' MOTION FOR SUMMARY
           JUDGMENT, AND ANY RESPONSES THERETO, IT IS HEREBY
    Docket
           ORDERED AND DECREED THAT THE MOTION IS DISMISSED
    Entry:
           WITHOUT PREJUDICE AS PREMATURE AS THE PLEADINGS ARE
           NOT CLOSED AND DISCOVERY IN THIS MATTER IS NOT YET
           COMPLETE. ...BY THE COURT: PATRICK, J., 02/06/2020


07-FEB-2020 NOTICE GIVEN UNDER                               10-FEB-2020
02:13 PM    RULE 236                                         09:50 AM
    Docket NOTICE GIVEN ON 10-FEB-2020 OF ORDER ENTERED/236 NOTICE
    Entry: GIVEN ENTERED ON 07-FEB-2020.


14-FEB-2020 MOTION FOR                         SILVERBERG,   14-FEB-2020
09:19 AM    RECONSIDERATION                    RICHARD J     03:08 PM
Documents:     Click link(s) to preview/purchase the
             documents
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 15 of 71




             Reconsid Sum Jdmt Mtn.pdf
             Reconsid Sum Jdmt Mtn - Exh. A.pdf
             Reconsid Sum Jdmt Mtn - Exh. B.pdf
             Motion CoverSheet Form

           87-20021987 MOTION FOR RECONSIDERATION OF JUDGE PATRICK
    Docket
           ORDER DATED FEB 6, 2020 (CONTRO NO. 20010077) (FILED ON
    Entry:
           BEHALF OF ELS REALCO LLC AND RICHARD J SILVERBERG)


14-FEB-2020 MOTION ASSIGNMENT                                      14-FEB-2020
10:48 AM    UPDATED                                                10:48 AM
    Docket 75-20010275 REASSIGNED TO JUDGE PATRICK, PAULA ON 14-FEB-
    Entry: 20


14-FEB-2020 MOTION ASSIGNED                                        14-FEB-2020
03:09 PM                                                           03:09 PM
    Docket 87-20021987 MOTION FOR RECONSIDERATION ASSIGNED TO
    Entry: JUDGE: PATRICK, PAULA . ON DATE: FEBRUARY 14, 2020


19-FEB-2020 ORDER ENTERED/236                  PATRICK,            19-FEB-2020
03:17 PM    NOTICE GIVEN                       PAULA               03:17 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_42.pdf

    Docket 87-20021987 IT IS HEREBY ORDERED AND DECREED THAT THE
    Entry: MOTION IS DENIED. ...............BY THE COURT: PATRICK, J. 02/18/2020


19-FEB-2020 NOTICE GIVEN UNDER                                     20-FEB-2020
03:17 PM    RULE 236                                               09:34 AM
    Docket NOTICE GIVEN ON 20-FEB-2020 OF ORDER ENTERED/236 NOTICE
    Entry: GIVEN ENTERED ON 19-FEB-2020.


26-FEB-2020 AMENDED ANSWER                     SILVERBERG,         26-FEB-2020
09:28 AM    FILED                              RICHARD J           09:32 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Amended New Matter.pdf
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 16 of 71




     Docket AMENDED ANSWER WITH NEW MATTER FILED. (FILED ON
     Entry: BEHALF OF ELS REALCO LLC AND RICHARD J SILVERBERG)


27-FEB-2020 REPLY TO NEW MATTER CULLIN,                      27-FEB-2020
10:11 AM                        BRIAN R                      10:19 AM
Documents:     Click link(s) to preview/purchase the
             documents
             reply to new matter SILVERBERG ELS.pdf

            REPLY TO NEW MATTER OF RICHARD J SILVERBERG AND ELS
     Docket
            REALCO LLC FILED. (FILED ON BEHALF OF CITY OF
     Entry:
            PHILADELPHIA)


17-APR-      MOT-FOR                           CULLIN,       17-APR-2020
2020         EXTRAORDINARY                     BRIAN R       09:30 AM
08:12 AM     RELIEF
Documents:     Click link(s) to preview/purchase the
             documents
             MOTION FOR EXTRA SILVERBERG
             4.17.pdf
             Motion CoverSheet Form

     Docket 34-20041134 RESPONSE DATE 04/27/2020. (FILED ON BEHALF OF
     Entry: CITY OF PHILADELPHIA)


17-APR-      CITY CHARGE                       CULLIN,       17-APR-2020
2020         SUBSEQUENT FILINGS                BRIAN R       09:30 AM
08:12 AM
     Docket
            none.
     Entry:


27-APR-      ANSWER                            SILVERBERG,   27-APR-2020
2020         (MOTION/PETITION)                 RICHARD J     04:32 PM
03:22 PM     FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Mtn for Extraord Relief - Resp.pdf
             Mtn for Extraord Relief - Ord.pdf
             Motion CoverSheet Form
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 17 of 71




            34-20041134 ANSWER IN OPPOSITION OF MOT-FOR
     Docket
            EXTRAORDINARY RELIEF FILED. (FILED ON BEHALF OF ELS
     Entry:
            REALCO LLC AND RICHARD J SILVERBERG)


29-APR-      PRAECIPE TO                     SILVERBERG,     29-APR-2020
2020         SUPPL/ATTACH FILED              RICHARD J       10:09 AM
09:51 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe to Amend Resp to Mtn.pdf
             Mtn for Extraord Relief - Amended
             Resp.pdf
             Mtn for Extraord Relief - Amended Ord.pdf
             Cullin 042820 email.pdf
             INTERROGATORIES TO RICHARD
             SILVERBERG SIGNED.pdf
             INTERROGATORIES TO ELS REALCO
             SIGNED.pdf

            34-20041134 PRAECIPE TO SUPPLEMENT/ATTACH RE: MOT-FOR
     Docket
            EXTRAORDINARY RELIEF FILED. (FILED ON BEHALF OF ELS
     Entry:
            REALCO LLC AND RICHARD J SILVERBERG)


11-MAY-      PRAECIPE TO                     SILVERBERG,     11-MAY-
2020         SUPPL/ATTACH FILED              RICHARD J       2020
01:24 PM                                                     03:48 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe to Amend Mtn for Protect.pdf
             Mtn for Protect Ord - Amended.pdf
             Mtn for Protect Ord - Amended - Exh. A.pdf
             Mtn for Protect Ord - Amended - Exh. B.pdf
             Mtn for Protect Ord - Amended - Exh. C.pdf
             Mtn for Protect Ord - Amended - Exh. D.pdf
             Mtn for Protect Ord - Amended - Exh. E.pdf
             Mtn for Protect Ord - Amended - Exh. F.pdf
             Mtn for Protect Ord - Amended - Exh. G.pdf
             Mtn for Protect Ord - Amended - Exh. H.pdf
             Mtn for Protect Ord - Amended - Exh. I.pdf
             Mtn for Protect Ord - Amended - Exh. J.pdf
             Mtn for Protect Ord - Amended - Exh. K.pdf
             Mtn for Protect Ord - Amended - Exh. L.pdf
             Mtn for Protect Ord - Amended - Exh. M.pdf
             Mtn for Protect Ord - Amended - Exh. N.pdf

            75-20010275 PRAECIPE TO SUPPLEMENT/ATTACH RE: MOTION FOR
     Docket
            PROTECTIVE ORDER FILED. (FILED ON BEHALF OF ELS REALCO
     Entry:
            LLC AND RICHARD J SILVERBERG)
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 18 of 71




18-MAY-      ANSWER                            CULLIN,       18-MAY-
2020         (MOTION/PETITION)                 BRIAN R       2020
09:03 AM     FILED                                           11:11 AM
Documents:     Click link(s) to preview/purchase the
             documents
             RESPONSE 5.18.20 FINAL 1.pdf
             EX A 5.18.20 FINAL.pdf
             EX B 5.18 FINAL.pdf
             EX C 5.18. 20 FINAL.pdf
             Motion CoverSheet Form

            75-20010275 ANSWER IN OPPOSITION OF MOTION FOR
     Docket
            PROTECTIVE ORDER FILED. (FILED ON BEHALF OF CITY OF
     Entry:
            PHILADELPHIA)


26-MAY-      MOTION/PETITION                   SILVERBERG,   26-MAY-
2020         REPLY FILED                       RICHARD J     2020
02:46 PM                                                     03:24 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Mtn for Protect Ord - Amended - Reply.pdf
             Mtn for Protect Ord - Amended - Reply -
             Exh. A.pdf
             Mtn for Protect Ord - Amended - Reply -
             Exh. B.pdf
             Motion CoverSheet Form

            75-20010275 REPLY IN SUPPORT OF MOTION FOR PROTECTIVE
     Docket
            ORDER FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
     Entry:
            RICHARD J SILVERBERG)


29-MAY-      CITY CHARGE                                     01-JUN-2020
2020         SUBSEQUENT FILINGS                              10:36 AM
04:02 PM
     Docket
            none.
     Entry:


29-MAY-      DISCOVERY HEARING                 CULLIN,       01-JUN-2020
2020         REQST FILED                       BRIAN R       10:36 AM
04:02 PM
Documents:     Click link(s) to preview/purchase the
             documents
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 19 of 71




             MTC ELS ROGS.pdf
             EX A ROGS TO ELS REALCO.pdf
             EX B EMAIL 5.12.pdf
             EX C ELS RESPONSE TO ROGS.pdf
             EX D DEFs Protective Order Motion.pdf
             EX E P RESPONSE TO PROTECTIVE
             ORDER MOTION.pdf
             EX F 5.29 EMAIL.pdf

            01-2006D001 DISCOVERY HEARING REQUEST FILED IN RE:
     Docket MOTION TO OVERRULE OBJECTIONS. HEARING SCHEDULED FOR:
     Entry: JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
            BEHALF OF CITY OF PHILADELPHIA)


29-MAY-      CITY CHARGE                                     01-JUN-2020
2020         SUBSEQUENT FILINGS                              10:37 AM
04:10 PM
     Docket
            none.
     Entry:


29-MAY-      DISCOVERY HEARING               CULLIN,         01-JUN-2020
2020         REQST FILED                     BRIAN R         10:37 AM
04:10 PM
Documents:     Click link(s) to preview/purchase the
             documents
             MTC ELS REALCO DOCS.pdf
             EX A REQUEST FOR DOCS ELS
             REALCO.pdf
             EX B EMAIL 5.12.pdf
             EX C ELS RESPONSE TO REQUEST
             FOR DOCS.pdf
             EX D DEFs Protective Order Motion.pdf
             EX E P RESPONSE TO PROTECTIVE
             ORDER MOTION.pdf
             EX F 5.29 EMAIL.pdf

            02-2006D002 DISCOVERY HEARING REQUEST FILED IN RE:
     Docket MOTION TO OVERRULE OBJECTIONS. HEARING SCHEDULED FOR:
     Entry: JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
            BEHALF OF CITY OF PHILADELPHIA)


29-MAY-      CITY CHARGE                                     01-JUN-2020
2020         SUBSEQUENT FILINGS                              10:38 AM
04:19 PM
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 20 of 71




     Docket
            none.
     Entry:


29-MAY-      DISCOVERY HEARING               CULLIN,         01-JUN-2020
2020         REQST FILED                     BRIAN R         10:38 AM
04:19 PM
Documents:     Click link(s) to preview/purchase the
             documents
             MTC ELS REALCO RFAs.pdf
             EX A RFAs to ELS REALCO.pdf
             EX B EMAIL 5.12.pdf
             EX C ELS RESPONSE TO RFAs.pdf
             EX D DEFs Protective Order Motion.pdf
             EX E P RESPONSE TO PROTECTIVE
             ORDER MOTION.pdf
             EX F 5.29 EMAIL.pdf

            03-2006D003 DISCOVERY HEARING REQUEST FILED IN RE:
     Docket MOTION TO OVERRULE OBJECTIONS. HEARING SCHEDULED FOR:
     Entry: JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
            BEHALF OF CITY OF PHILADELPHIA)


29-MAY-      CITY CHARGE                                     01-JUN-2020
2020         SUBSEQUENT FILINGS                              10:39 AM
04:27 PM
     Docket
            none.
     Entry:


29-MAY-      DISCOVERY HEARING               CULLIN,         01-JUN-2020
2020         REQST FILED                     BRIAN R         10:39 AM
04:27 PM
Documents:     Click link(s) to preview/purchase the
             documents
             MTC ROGS RJS.pdf
             EX A ROGS TO RJS.pdf
             EX B EMAIL 5.12.pdf
             EX C RJS RESPONSE TO
             INTERROGATORIES.pdf
             EX D DEFs Protective Order Motion.pdf
             EX E P RESPONSE TO PROTECTIVE
             ORDER MOTION.pdf
             EX F 5.29 EMAIL.pdf

     Docket 04-2006D004 DISCOVERY HEARING REQUEST FILED IN RE:
     Entry: MOTION TO OVERRULE OBJECTIONS. HEARING SCHEDULED FOR:
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 21 of 71




             JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
             BEHALF OF CITY OF PHILADELPHIA)


29-MAY-      CITY CHARGE                                       01-JUN-2020
2020         SUBSEQUENT FILINGS                                10:39 AM
04:35 PM
     Docket
            none.
     Entry:


29-MAY-      DISCOVERY HEARING                 CULLIN,         01-JUN-2020
2020         REQST FILED                       BRIAN R         10:39 AM
04:35 PM
Documents:     Click link(s) to preview/purchase the
             documents
             MTC RJS DOCS.pdf
             EX A REQ FOR DOCS TO RJS.pdf
             EX B EMAIL 5.12.pdf
             EX C RJS RESPONSE TO REQ FOR
             DOCS.pdf
             EX D DEFs Protective Order Motion.pdf
             EX E P RESPONSE TO PROTECTIVE
             ORDER MOTION.pdf
             EX F 5.29 EMAIL.pdf

            05-2006D005 DISCOVERY HEARING REQUEST FILED IN RE:
     Docket MOTION TO OVERRULE OBJECTIONS. HEARING SCHEDULED FOR:
     Entry: JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
            BEHALF OF CITY OF PHILADELPHIA)


29-MAY-      CITY CHARGE                                       01-JUN-2020
2020         SUBSEQUENT FILINGS                                11:12 AM
04:41 PM
     Docket
            none.
     Entry:


29-MAY-      DISCOVERY HEARING                 CULLIN,         01-JUN-2020
2020         REQST FILED                       BRIAN R         11:12 AM
04:41 PM
Documents:     Click link(s) to preview/purchase the
             documents
             MTS RFAs RJS.pdf
             EX A RFAs to RJS.pdf
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 22 of 71




             EX B EMAIL 5.12.pdf
             EX C RJS Response to RFAs.pdf
             EX D DEFs Protective Order Motion.pdf
             EX E P RESPONSE TO PROTECTIVE
             ORDER MOTION.pdf
             EX F 5.29 EMAIL.pdf

           06-2006D006 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION TO OVERRULE OBJECTIONS. HEARING SCHEDULED FOR:
    Entry: JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
           BEHALF OF CITY OF PHILADELPHIA)


01-JUN-2020 CERT MOTION IS                     CULLIN,      01-JUN-2020
09:18 AM    CONTESTED                          BRIAN R      10:41 AM
Documents:     Click link(s) to preview/purchase the
             documents
             praceipe for contested els rogs.pdf

           IN RE: MOTION TO OVERRULE OBJECTIONS TO
    Docket
           INTERROGATORIES FILED ON 5-29-20 (FILED ON BEHALF OF CITY
    Entry:
           OF PHILADELPHIA)


01-JUN-2020 CERT MOTION IS                     CULLIN,      01-JUN-2020
09:20 AM    CONTESTED                          BRIAN R      10:52 AM
Documents:     Click link(s) to preview/purchase the
             documents
             praceipe for contested els docs.pdf

           IN RE: MOTION TO OVERRULE OBJECTIONS TO REQUESTS FOR
    Docket
           DOCUMENTS FILED ON 5-29-20 (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


01-JUN-2020 CERT MOTION IS                     CULLIN,      01-JUN-2020
09:39 AM    CONTESTED                          BRIAN R      10:53 AM
Documents:     Click link(s) to preview/purchase the
             documents
             praceipe for contested els rfa.pdf

           IN RE: MOTION TO OVERRULE OBJECTIONS TO REQUESTS FOR
    Docket
           ADMISSION FILED ON 5-29-20 (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 23 of 71




01-JUN-2020 CERT MOTION IS                     CULLIN,      01-JUN-2020
09:41 AM    CONTESTED                          BRIAN R      11:06 AM
Documents:     Click link(s) to preview/purchase the
             documents
             praceipe for contested SILVERBERG
             rogs.pdf

           IN RE: MOTION TO OVERCOME OBJECTIONS TO
    Docket
           INTERROGATORIES FILED ON 5-29-20 (FILED ON BEHALF OF CITY
    Entry:
           OF PHILADELPHIA)


01-JUN-2020 CERT MOTION IS                     CULLIN,      01-JUN-2020
09:42 AM    CONTESTED                          BRIAN R      12:00 PM
Documents:     Click link(s) to preview/purchase the
             documents
             praceipe for contested SILVERBERG
             docs.pdf

           IN RE: MOTION TO OVERRULE OBJECTIONS TO REQUESTS FOR
    Docket
           DOCUMENTS FILED ON 5-29-20 (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


01-JUN-2020 CERT MOTION IS                     CULLIN,      01-JUN-2020
09:44 AM    CONTESTED                          BRIAN R      12:16 PM
Documents:     Click link(s) to preview/purchase the
             documents
             praceipe for contested SILVERBERG
             RFAS.pdf

           IN RE: MOTION TO OVERRULE OBJECTIONS TO REQUESTS FOR
    Docket
           ADMISSION FILED ON 5-29-20 (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


01-JUN-2020 CITY CHARGE                                     01-JUN-2020
04:03 PM    SUBSEQUENT FILINGS                              04:05 PM
    Docket
           none.
    Entry:


01-JUN-2020 DISCOVERY HEARING                  CULLIN,      01-JUN-2020
04:03 PM    REQST FILED                        BRIAN R      04:05 PM
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 24 of 71




Documents:     Click link(s) to preview/purchase the
             documents
             MTC RJS DEPO 6.1 6.1.pdf
             EX A 6.1.pdf
             EX B depo 6.1.pdf
             EX C ORDER final final.pdf

           24-2006D024 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION TO COMPEL DEPOSITION. HEARING SCHEDULED FOR:
    Entry: JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
           BEHALF OF CITY OF PHILADELPHIA)


01-JUN-2020 CITY CHARGE                                     01-JUN-2020
04:08 PM    SUBSEQUENT FILINGS                              04:22 PM
    Docket
           none.
    Entry:


01-JUN-2020 DISCOVERY HEARING                  CULLIN,      01-JUN-2020
04:08 PM    REQST FILED                        BRIAN R      04:22 PM
Documents:     Click link(s) to preview/purchase the
             documents
             MTC ELS DEPO 6.1 6.1 .pdf
             EX A ELS DEPO.pdf
             EX B depo 6.1.pdf
             EX C ORDER final final.pdf

           22-2006D022 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION TO COMPEL DEPOSITION. HEARING SCHEDULED FOR:
    Entry: JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
           BEHALF OF CITY OF PHILADELPHIA)


01-JUN-2020 CERT MOTION IS                     CULLIN,      01-JUN-2020
04:19 PM    CONTESTED                          BRIAN R      05:15 PM
Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE FOR CONTESTED ELS
             DEPO.pdf

    Docket IN RE: MOTION TO COMPEL DEPOSITION FILED ON 6-1-20 (FILED
    Entry: ON BEHALF OF CITY OF PHILADELPHIA)


01-JUN-2020 CERT MOTION IS                     CULLIN,      01-JUN-2020
04:38 PM    CONTESTED                          BRIAN R      05:57 PM
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 25 of 71




Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE FOR CONTESTED RJS
             DEPO.pdf

    Docket IN RE: MOTION TO COMPEL DEPOSITION FILED ON 6-1-20 (FILED
    Entry: ON BEHALF OF CITY OF PHILADELPHIA)


01-JUN-2020 MOTION ASSIGNED                                  01-JUN-2020
06:22 PM                                                     06:22 PM
    Docket 34-20041134 MOT-FOR EXTRAORDINARY RELIEF ASSIGNED TO
    Entry: JUDGE: SHIRDAN-HARRIS, LISETTE . ON DATE: JUNE 01, 2020


07-JUN-2020 ANSWER                             SILVERBERG,   08-JUN-2020
08:22 AM    (MOTION/PETITION)                  RICHARD J     12:26 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Compel Roggs RJS - Resp.pdf
             Compel Disc - Exh. A.pdf
             Compel Disc - Exh. B.pdf
             Compel Disc - Exh. C.pdf
             Compel Disc - Exh. D.pdf
             Compel Disc - Exh. E.pdf
             Compel Disc - Exh. F.pdf
             Compel Disc - Exh. G.pdf
             Compel Disc - Exh. H.pdf
             Compel Disc - Exh. I.pdf
             Compel Disc - Exh. J.pdf
             Motion CoverSheet Form

           04-2006D004 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


07-JUN-2020 ANSWER                             SILVERBERG,   08-JUN-2020
08:26 AM    (MOTION/PETITION)                  RICHARD J     12:26 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Compel RPD RJS - Resp.pdf
             Motion CoverSheet Form
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 26 of 71




           05-2006D005 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


07-JUN-2020 ANSWER                             SILVERBERG,   08-JUN-2020
08:33 AM    (MOTION/PETITION)                  RICHARD J     12:27 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Compel RFA RJS - Resp.pdf
             Motion CoverSheet Form

           06-2006D006 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


07-JUN-2020 ANSWER                             SILVERBERG,   08-JUN-2020
08:45 AM    (MOTION/PETITION)                  RICHARD J     12:30 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Compel RPD ELS - Resp.pdf
             Motion CoverSheet Form

           02-2006D002 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


07-JUN-2020 ANSWER                             SILVERBERG,   08-JUN-2020
08:48 AM    (MOTION/PETITION)                  RICHARD J     12:31 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Compel RFA ELS - Resp.pdf
             Motion CoverSheet Form

           03-2006D003 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 27 of 71




07-JUN-2020 ANSWER                             SILVERBERG,   08-JUN-2020
09:16 AM    (MOTION/PETITION)                  RICHARD J     12:32 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Compel Dep RJS - Resp.pdf
             Compel Dep - Exh. A.pdf
             Compel Dep - Exh. B.pdf
             Compel Dep - Exh. C.pdf
             Compel Dep - Exh. D.pdf
             Compel Dep - Exh. E.pdf
             Compel Dep - Exh. F.pdf
             Compel Dep - Exh. G.pdf
             Compel Dep - Exh. H.pdf
             Compel Dep - Exh. I.pdf
             Compel Dep - Exh. J.pdf
             Compel Dep - Exh. K.pdf
             Motion CoverSheet Form

           24-2006D024 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


07-JUN-2020 ANSWER                             SILVERBERG,   08-JUN-2020
09:24 AM    (MOTION/PETITION)                  RICHARD J     12:32 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Compel Dep ELS - Resp.pdf
             Motion CoverSheet Form

           22-2006D022 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


08-JUN-2020 ANSWER                             SILVERBERG,   08-JUN-2020
01:03 PM    (MOTION/PETITION)                  RICHARD J     04:53 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Compel Roggs ELS - Resp.pdf
             Motion CoverSheet Form

           01-2006D001 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 28 of 71




12-JUN-2020 MOTION ASSIGNED                                 12-JUN-2020
11:40 AM                                                    11:40 AM
    Docket 02-2006D002 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JUNE 12, 2020


12-JUN-2020 MOTION ASSIGNED                                 12-JUN-2020
11:40 AM                                                    11:40 AM
    Docket 04-2006D004 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JUNE 12, 2020


12-JUN-2020 MOTION ASSIGNED                                 12-JUN-2020
11:40 AM                                                    11:40 AM
    Docket 05-2006D005 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JUNE 12, 2020


12-JUN-2020 MOTION ASSIGNED                                 12-JUN-2020
11:40 AM                                                    11:40 AM
    Docket 06-2006D006 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JUNE 12, 2020


12-JUN-2020 MOTION ASSIGNED                                 12-JUN-2020
11:41 AM                                                    11:41 AM
    Docket 03-2006D003 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JUNE 12, 2020


12-JUN-2020 MOTION ASSIGNED                                 12-JUN-2020
11:41 AM                                                    11:41 AM
    Docket 01-2006D001 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JUNE 12, 2020


12-JUN-2020 MOTION ASSIGNED                                 12-JUN-2020
11:41 AM                                                    11:41 AM
    Docket 22-2006D022 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JUNE 12, 2020
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 29 of 71




12-JUN-2020 MOTION ASSIGNED                                 12-JUN-2020
11:41 AM                                                    11:41 AM
    Docket 24-2006D024 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JUNE 12, 2020


16-JUN-2020 ORDER ENTERED/236                  PATRICK,     16-JUN-2020
02:36 PM    NOTICE GIVEN                       PAULA        02:36 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_94.pdf

           75-20010275 AND NOW, THIS 16TH DAY OF JUNE, 2020 UPON
           CONSIDERATION OF DEFNEDANTS MOTION FOR PROTECTIVE
           ORDER AND/OR STAY OF PROCEEDINGS FILED UNDER CONTROL
    Docket
           NO. 20010275 AND THE RESPONSES THERETO, IT ISHEREBY
    Entry:
           ORDERED AND DECREED THAT THE MOTIONS ARE DISMISSED
           WITHOUT AS PROCEDURALLY IMPROPER BY THE COURT:
           PATRICK, J., 6/16/2020


16-JUN-2020 NOTICE GIVEN UNDER                              17-JUN-2020
02:36 PM    RULE 236                                        11:33 AM
    Docket NOTICE GIVEN ON 17-JUN-2020 OF ORDER ENTERED/236 NOTICE
    Entry: GIVEN ENTERED ON 16-JUN-2020.


17-JUN-2020 MOTION ASSIGNMENT                               17-JUN-2020
04:37 PM    UPDATED                                         04:37 PM
    Docket
           34-20041134 REASSIGNED TO JUDGE NEW, ARNOLD L ON 17-JUN-20
    Entry:


18-JUN-2020 ORDER ENTERED/236                  NEW,         18-JUN-2020
05:54 PM    NOTICE GIVEN                       ARNOLD L     05:54 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_97.pdf

           34-20041134 IT IS ORDERED THAT THE MOTION FOR
    Docket
           EXTRAORDINARY RELIEF IS GRANTED AND THE CASE
    Entry:
           MANAGEMENT DEADLINES ARE EXTENDED 4 MONTHS. A
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 30 of 71




             REVISED CASE MANAGEMENT ORDER SHALL BE ISSUED. ...BY
             THE COURT; NEW, J. 6-18-20


18-JUN-2020 NOTICE GIVEN UNDER                                            22-JUN-2020
05:54 PM    RULE 236                                                      09:35 AM
    Docket NOTICE GIVEN ON 22-JUN-2020 OF ORDER ENTERED/236 NOTICE
    Entry: GIVEN ENTERED ON 18-JUN-2020.


18-JUN-2020 REVISED CASE MGMT                                             18-JUN-2020
06:34 PM    ORDER ISSUED                                                  12:00 AM
Documents:     Click link(s) to preview/purchase the
             documents
             RVCMO_98.pdf

           REVISED CASE MANAGEMENT ORDER - Be advised that the Case
           Management Order issued for the above-captioned action has been revised as
           follows: All discovery shall be completed not later than 05-OCT-2020.
           Plaintiff shall submit expert reports not later than 05-OCT-2020. Defendant
           shall submit expert reports not later than 02-NOV-2020. All pre-trial motions
    Docket
           other than motions in limine shall be filed not later than 02-NOV-2020. A
    Entry:
           settlement conference will be scheduled any time after . A pre-trial
           conference will be scheduled at any time after 04-JAN-2021. It is expected
           that this case shall be ready for trial by 01-FEB-2021. All other terms and
           conditions on the original Case Management Order will remain in full force
           and effect. ...BY THE COURT: LISETTE SHIRDAN-HARRIS, J.


18-JUN-2020 NOTICE GIVEN UNDER                                            22-JUN-2020
06:35 PM    RULE 236                                                      02:21 PM
    Docket NOTICE GIVEN ON 22-JUN-2020 OF REVISED CASE MGMT ORDER
    Entry: ISSUED ENTERED ON 18-JUN-2020.


19-JUN-2020 CASE RESCHEDULED BY SHIRDAN-                                  19-JUN-2020
06:53 AM    COURT               HARRIS,                                   06:53 AM
                                LISETTE
    Docket
           none.
    Entry:


19-JUN-2020 LISTED FOR PRE-TRIAL                                          19-JUN-2020
06:53 AM    CONF-PROJ                                                     06:53 AM
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 31 of 71




    Docket
           none.
    Entry:


02-JUL-2020 DISCOVERY HEARING                  SILVERBERG,   02-JUL-2020
11:16 AM    REQST FILED                        RICHARD J     11:43 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Mtn for Protect Ord - Disc.pdf
             Mtn for Protect Ord - Disc - Exh. A.pdf
             Mtn for Protect Ord - Disc - Exh. B.pdf
             Mtn for Protect Ord - Disc - Exh. C.pdf
             Mtn for Protect Ord - Disc - Exh. D.pdf
             Mtn for Protect Ord - Disc - Exh. E.pdf
             Mtn for Protect Ord - Disc - Exh. F.pdf
             Mtn for Protect Ord - Disc - Exh. G.pdf
             Mtn for Protect Ord - Disc - Exh. H.pdf
             Mtn for Protect Ord - Disc - Exh. I.pdf
             Mtn for Protect Ord - Disc - Exh. J.pdf
             Mtn for Protect Ord - Disc - Exh. K.pdf
             Mtn for Protect Ord - Disc - Exh. L.pdf
             Mtn for Protect Ord - Disc - Exh. M.pdf
             Mtn for Protect Ord - Disc - Exh. N.pdf
             Mtn for Protect Ord - Disc - Exh. O.pdf

           11-2007D011 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION FOR PROTECTIVE ORDER. HEARING SCHEDULED FOR:
    Entry: JULY 30, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
           BEHALF OF RICHARD J SILVERBERG AND ELS REALCO LLC)


06-JUL-2020 CERT MOTION IS                     SILVERBERG,   06-JUL-2020
01:51 PM    CONTESTED                          RICHARD J     02:12 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe for Contest Disc Mtn.pdf

    Docket IN RE: MOTION FOR PROTECTIVE ORDER (FILED ON BEHALF OF
    Entry: ELS REALCO LLC AND RICHARD J SILVERBERG)


10-JUL-2020 ANSWER                             CULLIN,       10-JUL-2020
01:19 PM    (MOTION/PETITION)                  BRIAN R       02:34 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             MPO RESPONSE SILVERBERG
             FINAL.pdf
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 32 of 71




             EX A FINAL.pdf
             EX B FINAL FINAL.pdf
             EX C FINAL.pdf
             EX D FINAL FINAL.pdf
             EX E FINAL FINAL.pdf
             EX F FINAL 7.9.pdf
             Motion CoverSheet Form

           11-2007D011 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


17-JUL-2020 MOTION ASSIGNED                                 17-JUL-2020
08:32 AM                                                    08:32 AM
    Docket 11-2007D011 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: JULY 17, 2020


24-JUL-2020 MOTION TO DISQUALIFY SILVERBERG,                24-JUL-2020
01:27 PM    COUNSEL              RICHARD J                  02:34 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Disqual Mtn.pdf
             Disqual Mtn - Exh. A.pdf
             Disqual Mtn - Exh. B.pdf
             Disqual Mtn - Exh. C.pdf
             Disqual Mtn - Exh. D.pdf
             Disqual Mtn - Exh. E.pdf
             Disqual Mtn - Exh. F.pdf
             Disqual Mtn - Exh. G.pdf
             Motion CoverSheet Form

    Docket 92-20072092 RESPONSE DATE 08/13/2020. (FILED ON BEHALF OF
    Entry: ELS REALCO LLC AND RICHARD J SILVERBERG)


28-JUL-2020 ANSWER                             CULLIN,      28-JUL-2020
10:48 AM    (MOTION/PETITION)                  BRIAN R      11:10 AM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             RESPONSE TO MOTION TO
             DISQUALIFY.pdf
             EX A 11.26 Letter.pdf
             EX B 12.4 EMAIL.pdf
             EX C ROHM AND HAAS MEMO TO
             DISQUALIFY.pdf
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 33 of 71




             EX D SILVERBERG V SILVERBERG
             AMENDED COMPLAINT.pdf
             EX E Surrick Order and Opinion.pdf
             EX F 4.9 EMAIL.pdf
             EX G 4.17 EMAIL.pdf
             Motion CoverSheet Form

     Docket 92-20072092 ANSWER IN OPPOSITION OF MOTION TO DISQUALIFY
     Entry: COUNSEL FILED. (FILED ON BEHALF OF CITY OF PHILADELPHIA)


17-AUG-      ORDER ENTERED/236                 ANDERS,       17-AUG-2020
2020         NOTICE GIVEN                      DANIEL J      12:00 AM
09:06 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_109.pdf

            AND NOW, THIS 13TH DAY OF AUGUST, 2020, PURSUANT TO
            PARAGRAPH 3 OF ADMINISTRATIVE ORDER, AMENDED NO. 33 OF
            2020, DATED MAY 21, 2020, THIS MATTER IS SCHEDULED FOR A
     Docket PROCEEDING USING ZOOM VIDEO CONFERENCING SERVICES ON
     Entry: TUESDAY AUGUST 25, 2020 AT 12:00 P.M. THE PROCEEDING IS
            LIMITED TO ALL OUTSTANDING DISCOVERY MOTIONS...........SEE
            ORDER FOR FURTHER TERMS AND CONDITIONS.........BY THE
            COURT: ANDERS,J. 8/13/2020


17-AUG-      NOTICE GIVEN UNDER                              17-AUG-2020
2020         RULE 236                                        01:00 PM
09:06 AM
     Docket NOTICE GIVEN ON 17-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 17-AUG-2020.


17-AUG-      MOTION ASSIGNED                                 17-AUG-2020
2020                                                         12:17 PM
12:17 PM
     Docket 92-20072092 MOTION TO DISQUALIFY COUNSEL ASSIGNED TO
     Entry: JUDGE: PATRICK, PAULA . ON DATE: AUGUST 17, 2020


26-AUG-      ORDER ENTERED/236                 ROBERTS,      26-AUG-2020
2020         NOTICE GIVEN                      JOSHUA        08:26 AM
08:26 AM
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 34 of 71




Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_112.pdf

            05-2006D005 AND NOW, THIS 25TH DAY OF AUGUST, 2020, UPON
     Docket CONSIDERATION OF PLAINTIFF'S MOTION TO COMPEL, MOTION
     Entry: IS GRANTED... SEE ATTACHED ORDER FOR FURTHER TERMS... BY
            THE COURT: ROBERTS,J. 8/26/20


26-AUG-      NOTICE GIVEN UNDER                              27-AUG-2020
2020         RULE 236                                        12:26 PM
08:26 AM
     Docket NOTICE GIVEN ON 27-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 26-AUG-2020.


26-AUG-      ORDER ENTERED/236                 ROBERTS,      26-AUG-2020
2020         NOTICE GIVEN                      JOSHUA        08:35 AM
08:35 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_113.pdf

            04-2006D004 AND NOW, THIS 25TH DAY OF AUGUST, 2020, UPON
     Docket CONSIDERATION OF PLAINTIFF'S MOTION TO COMPEL IS
     Entry: GRANTED.. .SEE ATTACHED ORDER FOR FURTHER TERMS.. BY
            THE COURT: ROBERTS,J. 8/26/20


26-AUG-      NOTICE GIVEN UNDER                              27-AUG-2020
2020         RULE 236                                        12:26 PM
08:35 AM
     Docket NOTICE GIVEN ON 27-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 26-AUG-2020.


26-AUG-      ORDER ENTERED/236                 ROBERTS,      26-AUG-2020
2020         NOTICE GIVEN                      JOSHUA        08:58 AM
08:58 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_114.pdf
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 35 of 71




            03-2006D003 AND NOW,THIS 25TH DAY OF AUGUST, 2020, UPON
     Docket
            CONSIDERATION OF PLAINTIFF'S MOTION TO COMPEL IS
     Entry:
            GRANTED.. BY THE COURT: ROBERTS,J .8/26/20


26-AUG-      NOTICE GIVEN UNDER                              27-AUG-2020
2020         RULE 236                                        12:26 PM
08:58 AM
     Docket NOTICE GIVEN ON 27-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 26-AUG-2020.


26-AUG-      ORDER ENTERED/236                 ROBERTS,      26-AUG-2020
2020         NOTICE GIVEN                      JOSHUA        09:05 AM
09:05 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_115.pdf

            01-2006D001 AND NOW ,THIS 25TH DAY OF AUGUST, 2020, UPON
            CONSIDERATION OF PLAINTIFF'S MOTION TO COMPEL
            DEFENDANT RICHARD J. SILVERBERG TO PROVIDE RESPONSES
     Docket
            TO ITS INTERROGATORIES DIRECTED TO DEFENDANT RICHARD J.
     Entry:
            SILVERBERG, IT IS HEREBY ORDERED AND DECREED THAT
            PLAINTIFF'S MOTION IS GRANTED... SEE ATTACHED ORDER FOR
            FURTHER TERMS.. BY THE COURT: ROBERTS,J. 8/26/20


26-AUG-      NOTICE GIVEN UNDER                              27-AUG-2020
2020         RULE 236                                        12:21 PM
09:05 AM
     Docket NOTICE GIVEN ON 27-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 26-AUG-2020.


26-AUG-      ORDER ENTERED/236                 ROBERTS,      26-AUG-2020
2020         NOTICE GIVEN                      JOSHUA        09:07 AM
09:07 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_116.pdf

            22-2006D022 AND NOW, THIS 25TH DAY OF AUGUST, 2020, UPON
     Docket
            CONSIDERATION OF PLAINTIFF'S MOTION TO COMPEL
     Entry:
            DEFENDANT RICHARD J. SILVERBERG TO PARTICIPATE IN A
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 36 of 71




             DEPOSITION BY ORAL EXAMINATION, AND ANY RESPONSE
             THERETO, IT IS HEREBY ORDERED AND DECREED THAT
             PLAINTIFF'S MOTION IS GRANTED... SEE ATTACHED ORDER FOR
             FURTHER TERMS... BY THE COURT: ROBERTS,J. 8/26/20


26-AUG-      NOTICE GIVEN UNDER                              27-AUG-2020
2020         RULE 236                                        12:24 PM
09:07 AM
     Docket NOTICE GIVEN ON 27-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 26-AUG-2020.


26-AUG-      ORDER ENTERED/236                 ROBERTS,      26-AUG-2020
2020         NOTICE GIVEN                      JOSHUA        09:10 AM
09:10 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_117.pdf

            11-2007D011 AND NOW, TIHS 25TH DAY OF AUGUST, 2020, UPON
     Docket
            CONSIDERATION OF DEFENDANTS' AMENDED MOTION FOR
     Entry:
            PROTECTIVE IS DENIED... BY THE COURT: ROBERTS,J. 8/26/20


26-AUG-      NOTICE GIVEN UNDER                              27-AUG-2020
2020         RULE 236                                        12:21 PM
09:10 AM
     Docket NOTICE GIVEN ON 27-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 26-AUG-2020.


26-AUG-      ORDER ENTERED/236                 ROBERTS,      26-AUG-2020
2020         NOTICE GIVEN                      JOSHUA        09:12 AM
09:12 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_118.pdf

            06-2006D006 AND NOW, THIS 25TH DAY OF AUGUST, 2020, UPON
            CONSIDERATION OF PLAINTIFF'S MOTION TO COMPEL
     Docket
            DEFENDANT ELS REALCO, LLC TO PROVIDE RESPONSES TO ITS
     Entry:
            REQUESTS FOR ADMISSION DIRECTED TO DEFENDANT ELS
            REALCO, LLC IT IS HEREBY ORDERED AND DECREED THAT
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 37 of 71




             PLAINTIFF'S MOTION IS GRANTED.... BY THE COURT: ROBERTS,J.
             8/26/20


26-AUG-      NOTICE GIVEN UNDER                              27-AUG-2020
2020         RULE 236                                        12:24 PM
09:12 AM
     Docket NOTICE GIVEN ON 27-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 26-AUG-2020.


26-AUG-      ORDER ENTERED/236                 ROBERTS,      26-AUG-2020
2020         NOTICE GIVEN                      JOSHUA        09:16 AM
09:16 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_119.pdf

            24-2006D024 AND NOW, THIS 25TH DAY OF AUGUST, 2020, UPON
            CONSIDERATION OF PLAINTIFF'S MOTION TO COMPEL
     Docket DEFENDANT ELS REALCO, LLC TO PARTICIPATE IN A DEPOSITION
     Entry: BY ORAL EXAMINATION, AND ANY RESPONSE THERETO, IT IS
            HEREBY ORDERED AND DECREED THAT PLAINTIFF'S MOTION IS
            GRANTED... BY THE COURT: ROBERTS,J. 8/26/20


26-AUG-      NOTICE GIVEN UNDER                              27-AUG-2020
2020         RULE 236                                        12:21 PM
09:16 AM
     Docket NOTICE GIVEN ON 27-AUG-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 26-AUG-2020.


28-AUG-      MOT-FOR                           CULLIN,       28-AUG-2020
2020         EXTRAORDINARY                     BRIAN R       01:32 PM
06:55 AM     RELIEF
Documents:     Click link(s) to preview/purchase the
             documents
             motion for extra relief final.pdf
             Motion CoverSheet Form

     Docket 19-20082619 RESPONSE DATE 09/08/2020. (FILED ON BEHALF OF
     Entry: CITY OF PHILADELPHIA)
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 38 of 71




28-AUG-      CITY CHARGE                       CULLIN,       28-AUG-2020
2020         SUBSEQUENT FILINGS                BRIAN R       01:32 PM
06:55 AM
     Docket
            none.
     Entry:


28-AUG-      PRAECIPE TO                       SILVERBERG,   28-AUG-2020
2020         SUPPL/ATTACH FILED                RICHARD J     01:53 PM
12:32 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe to Amend Disqual Mtn.pdf
             Disqual Mtn - Amd.pdf
             Disqual - Amd - Exh. A.pdf
             Disqual - Amd - Exh. B.pdf
             Disqual - Amd - Exh. C.pdf
             Disqual - Amd - Exh. D.pdf
             Disqual - Amd - Exh. E.pdf
             Disqual - Amd - Exh. F.pdf
             Disqual - Amd - Exh. G.pdf
             Disqual - Amd - Exh. H.pdf
             Disqual - Amd - Exh. I.pdf
             Disqual - Amd - Exh. J.pdf

            92-20072092 PRAECIPE TO SUPPLEMENT/ATTACH RE: MOTION TO
     Docket
            DISQUALIFY COUNSEL FILED. (FILED ON BEHALF OF ELS REALCO
     Entry:
            LLC AND RICHARD J SILVERBERG)


31-AUG-      ANSWER                            CULLIN,       31-AUG-2020
2020         (MOTION/PETITION)                 BRIAN R       03:11 PM
03:08 PM     FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Response to Amended Motion to Disqualify
             8.31.pdf
             EX A DISCOVERY ORDERS.pdf
             EX B EMAIL AND PURPORTED
             SUBPEONAS.pdf
             EX C 4.9.19 EMAIL.pdf
             EX D 4.17.20 EMAIL.pdf
             EX E REFERRAL LETTER.pdf
             EX F 12.4.19 EMAIL.pdf
             EX G ROHM AND HAAS MEMO TO
             DISQUALIFY final part 1 of 2.pdf
             EX G ROHM AND HAAS MEMO TO
             DISQUALIFY final part 2 of 2.pdf
             EX H SILVERBERG V SILVERBERG
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 39 of 71




             COMPLAINT.pdf
             EX I SURRICK ORDER AND OPINION.pdf
             Motion CoverSheet Form

    Docket 92-20072092 ANSWER IN OPPOSITION OF MOTION TO DISQUALIFY
    Entry: COUNSEL FILED. (FILED ON BEHALF OF CITY OF PHILADELPHIA)


02-SEP-2020 ORDER ENTERED/236                  ROBERTS,     02-SEP-2020
07:13 AM    NOTICE GIVEN                       JOSHUA       12:00 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_132.pdf

           IT IS HEREBY ORDERED AND DECREED THAT PLAINTIFF'S
           MOTION IS GRANTED. IT IS FURTHER ORDERED AND DECREED
           THAT DEFENDANT RICHARD J. SILVERBERG'S OBJECTIONS TO
           PLAINTIFF'S REQUESTS FOR DOCUMENTS ARE OVERRULED.
    Docket DEFENDANT RICHARD J. SILVERBERG SHALL PROVIDE
    Entry: AMENDED RESPONSES TO PLAINTIFF'S REQUESTS FOR
           PRODUCTION OF DOCUMENTS WITHIN TWENTY(20)DAYS OF THIS
           ORDER OR MAY SUFFER APPROPRIATE SANCTIONS TO BE
           IMPOSED UPON APPLICATION TO THE COURT...........BY THE
           COURT: ROBERTS, J. 09/01/2020.


02-SEP-2020 NOTICE GIVEN UNDER                              03-SEP-2020
07:13 AM    RULE 236                                        11:10 AM
    Docket NOTICE GIVEN ON 03-SEP-2020 OF ORDER ENTERED/236 NOTICE
    Entry: GIVEN ENTERED ON 02-SEP-2020.


02-SEP-2020 CITY CHARGE                                     02-SEP-2020
02:16 PM    SUBSEQUENT FILINGS                              03:08 PM
    Docket
           none.
    Entry:


02-SEP-2020 DISCOVERY HEARING                  CULLIN,      02-SEP-2020
02:16 PM    REQST FILED                        BRIAN R      03:08 PM
Documents:     Click link(s) to preview/purchase the
             documents
             MOTION FOR PROTECTIVE ORDER
             9.2.2020 FINAL.pdf
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 40 of 71




             EX A EMAIL AND ATTACHMENTS.pdf
             EX B MOTION TO DISQUALIFY.pdf

           DISCOVERY HEARING REQUEST FILED IN RE: MOTION FOR
    Docket PROTECTIVE ORDER. HEARING SCHEDULED FOR: SEPTEMBER 24,
    Entry: 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON BEHALF OF
           CITY OF PHILADELPHIA)


04-SEP-2020 MOTION FOR                         SILVERBERG,   04-SEP-2020
10:40 AM    RECONSIDERATION                    RICHARD J     01:39 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Reconsid Protect Mtn.pdf
             Reconsid Protect Mtn - Exh. A.pdf
             Reconsid Protect Mtn - Exh. B.pdf
             Motion CoverSheet Form

           53-20090453 MOTION FOR RECONSIDERATION OF JUDGE ROBERTS'
    Docket
           ORDER ISSUED 8/25/20 (FILED ON BEHALF OF ELS REALCO LLC
    Entry:
           AND RICHARD J SILVERBERG)


04-SEP-2020 DISCOVERY HEARING                  SILVERBERG,   04-SEP-2020
11:23 AM    REQST FILED                        RICHARD J     12:15 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Renewed Protect Mtn.pdf
             Renewed Protect Mtn - Exh. A.pdf
             Renewed Protect Mtn - Exh. B.pdf
             Renewed Protect Mtn - Exh. C.pdf

           80-2009D180 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION FOR PROTECTIVE ORDER. HEARING SCHEDULED FOR:
    Entry: SEPTEMBER 24, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
           BEHALF OF RICHARD J SILVERBERG AND ELS REALCO LLC)


04-SEP-2020 MOTION ASSIGNED                                  04-SEP-2020
02:50 PM                                                     02:50 PM
    Docket 53-20090453 MOTION FOR RECONSIDERATION ASSIGNED TO
    Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: SEPTEMBER 04, 2020


08-SEP-2020 CERT MOTION IS                     CULLIN,       08-SEP-2020
10:43 AM    WITHDRAWN                          BRIAN R       12:17 PM
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 41 of 71




Documents:     Click link(s) to preview/purchase the
             documents
             praecipe to withdraw motion for protective
             order.pdf

    Docket IN RE: MOTION FOR PROTECTIVE ORDER FILED ON 9/2/20 (FILED
    Entry: ON BEHALF OF CITY OF PHILADELPHIA)


08-SEP-2020 CERT MOTION IS                     SILVERBERG,   08-SEP-2020
12:53 PM    CONTESTED                          RICHARD J     01:11 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe for Contest Disc Mtn - 1.pdf

           IN RE: RENEWED MOTION FOR PROTECTIVE ORDER (FILED 09-04-
    Docket
           20) (FILED ON BEHALF OF ELS REALCO LLC AND RICHARD J
    Entry:
           SILVERBERG)


08-SEP-2020 ANSWER                             CULLIN,       08-SEP-2020
02:11 PM    (MOTION/PETITION)                  BRIAN R       02:20 PM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             RESPONSE TO RENEWED MOTION FOR
             PROTECTIVE ORDER.pdf
             EX A AMENDED MOTION TO
             DISQUALIFY.pdf
             EX B RESPONSE TO AMENDED MOTION
             TO DISQUALIFY COUNSEL.pdf
             EX C 2.6.20 ORDER.pdf
             EX D 2.14 ORDER.pdf
             EX E MOTION FOR PROTECTIVE
             ORDER.pdf
             EX F 8.25 ORDER.pdf
             Motion CoverSheet Form

           80-2009D180 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


09-SEP-2020 MOTION/PETITION                    ROBERTS,      09-SEP-2020
07:59 AM    MARKED MOOT                        JOSHUA        07:59 AM
    Docket
           02-2006D002
    Entry:
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 42 of 71




09-SEP-2020 MOTION ASSIGNED                                  09-SEP-2020
08:38 AM                                                     08:38 AM
    Docket 80-2009D180 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: SEPTEMBER 09, 2020


09-SEP-2020 MOTION/PETITION/STIP               SILVERBERG,   09-SEP-2020
09:34 AM    WITHDRAWN                          RICHARD J     11:51 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe to Withdraw Mtn.pdf

           53-20090453 PRAECIPE TO WITHDRAW MOTION FOR
    Docket
           RECONSIDERATION FILED. (FILED ON BEHALF OF ELS REALCO
    Entry:
           LLC AND RICHARD J SILVERBERG)


10-SEP-2020 ORDER ENTERED/236                  ROBERTS,      10-SEP-2020
07:59 AM    NOTICE GIVEN                       JOSHUA        07:59 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_145.pdf

           80-2009D180 AND NOW, THIS 09TH DAY OF SEPTEMBER, 2020,
           UPON CONSIDERATION OF DEFENDANTS' RENEWED MOTION FOR
    Docket
           PROTECTIVE ORDER AND/OR TO STAY DISCOVERY, AND
    Entry:
           PLAINTIFF'S RESPONSE, IT IS ORDERED THAT THE MOTION IS
           DENIED............BY THE COURT: ROBERTS, J. 09/09/2020


10-SEP-2020 NOTICE GIVEN UNDER                               10-SEP-2020
07:59 AM    RULE 236                                         12:37 PM
    Docket NOTICE GIVEN ON 10-SEP-2020 OF ORDER ENTERED/236 NOTICE
    Entry: GIVEN ENTERED ON 10-SEP-2020.


10-SEP-2020 MOTION ASSIGNED                                  10-SEP-2020
01:42 PM                                                     01:42 PM
           19-20082619 MOT-FOR EXTRAORDINARY RELIEF ASSIGNED TO
    Docket
           JUDGE: SHIRDAN-HARRIS, LISETTE . ON DATE: SEPTEMBER 10,
    Entry:
           2020
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 43 of 71




17-SEP-2020 CITY CHARGE                                     17-SEP-2020
09:00 AM    SUBSEQUENT FILINGS                              09:07 AM
    Docket
           none.
    Entry:


17-SEP-2020 DISCOVERY HEARING                CULLIN,        17-SEP-2020
09:00 AM    REQST FILED                      BRIAN R        09:07 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Motion for Sanctions - SILVERBERG
             9.17.pdf
             EX A INTERROGATORIES TO RJS.pdf
             EX B 8.25 ORDER ROGS.pdf
             EX C 8.25 ORDER PROTECTIVE
             ORDER.pdf
             EX D ORDER 2.pdf
             EX E 9.15 EMAIL RJS ROGS.pdf

           19-2009D519 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION FOR SANCTIONS. HEARING SCHEDULED FOR: OCTOBER
    Entry: 01, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON BEHALF OF
           CITY OF PHILADELPHIA)


17-SEP-2020 CITY CHARGE                                     17-SEP-2020
09:07 AM    SUBSEQUENT FILINGS                              09:09 AM
    Docket
           none.
    Entry:


17-SEP-2020 DISCOVERY HEARING                CULLIN,        17-SEP-2020
09:07 AM    REQST FILED                      BRIAN R        09:09 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Motion for Sanctions - ELS REALCO
             9.17.pdf
             EX A INTERROGATORIES TO ELS
             REALCO.pdf
             EX B REQUESTS FOR DOCUMENTS TO
             ELS REALCO.pdf
             EX C 8.25 ROGS ORDER.pdf
             EX D 8.25 DOCS ORDER.pdf
             EX E 8.25 ORDER PROTECTIVE
             ORDER.pdf
             EX F ORDER.pdf
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 44 of 71




             EX G 9.15 EMAIL ROGS.pdf
             EX H EMAIL ELS DOCS.pdf

           20-2009D520 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION FOR SANCTIONS. HEARING SCHEDULED FOR: OCTOBER
    Entry: 01, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON BEHALF OF
           CITY OF PHILADELPHIA)


17-SEP-2020 CITY CHARGE                                     17-SEP-2020
09:11 AM    SUBSEQUENT FILINGS                              09:11 AM
    Docket
           none.
    Entry:


17-SEP-2020 DISCOVERY HEARING               CULLIN,         17-SEP-2020
09:11 AM    REQST FILED                     BRIAN R         09:11 AM
Documents:     Click link(s) to preview/purchase the
             documents
             MOTION TO DEEM ADMITTED RJS.pdf
             EX A RFA TO SILVERBERG.pdf
             EX B RJS OBJECTIONS TO RFA.pdf
             EX C 8.25 RJS RFA ORDER.pdf
             EX D 9.15 EMAIL RJS RFA.pdf

           21-2009D521 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION TO DEEM ADMITTED. HEARING SCHEDULED FOR:
    Entry: OCTOBER 01, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
           BEHALF OF CITY OF PHILADELPHIA)


17-SEP-2020 CITY CHARGE                                     17-SEP-2020
09:14 AM    SUBSEQUENT FILINGS                              09:43 AM
    Docket
           none.
    Entry:


17-SEP-2020 DISCOVERY HEARING               CULLIN,         17-SEP-2020
09:14 AM    REQST FILED                     BRIAN R         09:43 AM
Documents:     Click link(s) to preview/purchase the
             documents
             motion to deem admitted ELS RFA final.pdf
             EX A RFA TO ELS.pdf
             EX B ELS RFA OBJECTIONS.pdf
             EX C 8.25 ORDER ELS RFA.pdf
             EX D 9.15 EMAIL ELS RFA.pdf
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 45 of 71




           22-2009D522 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION TO DEEM ADMITTED. HEARING SCHEDULED FOR:
    Entry: OCTOBER 01, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON
           BEHALF OF CITY OF PHILADELPHIA)


18-SEP-2020 MOTION FOR SUMMARY SILVERBERG,                   18-SEP-2020
01:11 PM    JUDGMENT           RICHARD J                     03:17 PM
Documents:      Click link(s) to preview/purchase the
             documents
             Summary Judgment Mtn - Renewed.pdf
             Summary Judgment Mtn - Renewed - Exh.
             A.pdf
             Summary Judgment Mtn - Renewed - Exh.
             B.pdf
             Summary Judgment Mtn - Renewed - Exh.
             C.pdf
             Summary Judgment Mtn - Renewed - Exh.
             D.pdf
             Summary Judgment Mtn - Renewed - Exh.
             E.pdf
             Summary Judgment Mtn - Renewed - Exh.
             F.pdf
             Summary Judgment Mtn - Renewed - Exh.
             G.pdf
             Summary Judgment Mtn - Renewed - Exh.
             H.pdf
             Summary Judgment Mtn - Renewed - Exh.
             I.pdf
             Summary Judgment Mtn - Renewed - Exh.
             J.pdf
             Motion CoverSheet Form

    Docket 30-20092230 RESPONSE DATE 10/19/2020. (FILED ON BEHALF OF
    Entry: ELS REALCO LLC AND RICHARD J SILVERBERG)


18-SEP-2020 MOTION FOR                         SILVERBERG,   18-SEP-2020
01:30 PM    PROTECTIVE ORDER                   RICHARD J     03:26 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Stay re SJ Mtn.pdf
             Stay re SJ Mtn - Exh. A.pdf
             Motion CoverSheet Form

    Docket 31-20092231 RESPONSE DATE 10/08/2020. (FILED ON BEHALF OF
    Entry: ELS REALCO LLC AND RICHARD J SILVERBERG)
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 46 of 71




18-SEP-2020 CERT MOTION IS                     CULLIN,      18-SEP-2020
03:55 PM    CONTESTED                          BRIAN R      04:13 PM
Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE RJS SANCTIONS
             CONTESTED.pdf

           IN RE: MOTION FOR SANCTIONS AGAINST DEFENDANT RICHARD
    Docket
           SILVERBERG FILED ON 9-17-20 (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


18-SEP-2020 CERT MOTION IS                     CULLIN,      18-SEP-2020
03:56 PM    CONTESTED                          BRIAN R      04:14 PM
Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE ELS SANCTIONS
             CONTESTED.pdf

           IN RE: MOTION FOR SANCTIONS AGAINST DEFENDANT ELS
    Docket
           REALCO, LLC FILED ON 9-17-20 (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)


18-SEP-2020 CERT MOTION IS                     CULLIN,      18-SEP-2020
03:57 PM    CONTESTED                          BRIAN R      04:15 PM
Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE deem admitted RJS.pdf

           IN RE: MOTION TO DEEM REQUESTS FOR ADMISSION TO
    Docket
           DEFENDANT SILVERBERG AS ADMITTED FILED ON 9-17-20 (FILED
    Entry:
           ON BEHALF OF CITY OF PHILADELPHIA)


18-SEP-2020 CERT MOTION IS                     CULLIN,      18-SEP-2020
03:58 PM    CONTESTED                          BRIAN R      04:15 PM
Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE deem admitted ELS
             CONTESTED.pdf

           IN RE: MOTION TO DEEM REQUESTS FOR ADMISSION TO
    Docket
           DEFENDANT ELS REALCO, LLC AS ADMITTED FILED ON 9-17.20
    Entry:
           (FILED ON BEHALF OF CITY OF PHILADELPHIA)
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 47 of 71




23-SEP-2020 OBJECTIONS FILED                   SILVERBERG,   23-SEP-2020
09:21 AM                                       RICHARD J     11:51 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Subpoena - Wells Fargo - Objects.pdf
             Subpoena - Wells Fargo - Objects - Exh.
             A.pdf
             Subpoena - Wells Fargo - Objects - Exh.
             B.pdf
             Subpoena - Wells Fargo - Objects - Exh.
             C.pdf

           OBJECTIONS TO SUBPOENA PURSUANT TO RULE 4009.21 FILED.
    Docket
           (FILED ON BEHALF OF ELS REALCO LLC AND RICHARD J
    Entry:
           SILVERBERG)


23-SEP-2020 CITY CHARGE                                      23-SEP-2020
09:32 AM    SUBSEQUENT FILINGS                               09:50 AM
    Docket
           none.
    Entry:


23-SEP-2020 DISCOVERY HEARING                  CULLIN,       23-SEP-2020
09:32 AM    REQST FILED                        BRIAN R       09:50 AM
Documents:     Click link(s) to preview/purchase the
             documents
             MFC SILVERBERG DOCS 9.23.pdf
             EX A REQUEST FOR DOCS.pdf
             EX B 8.25 ORDER final.pdf
             EX C 9.1 Order.pdf
             EX D 9.9 ORDER.pdf
             EX E 9.22 EMAIL.pdf

           91-2009D691 DISCOVERY HEARING REQUEST FILED IN RE:
    Docket MOTION FOR SANCTIONS. HEARING SCHEDULED FOR: OCTOBER
    Entry: 29, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON BEHALF OF
           CITY OF PHILADELPHIA)


24-SEP-2020 CERT MOTION IS                     CULLIN,       24-SEP-2020
12:23 PM    CONTESTED                          BRIAN R       01:53 PM
Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE CONTESTED MFS RJS 2.pdf
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 48 of 71




    Docket IN RE: MOTION FOR SANCTIONS FILED ON 9-23-20 (FILED ON
    Entry: BEHALF OF CITY OF PHILADELPHIA)


28-SEP-2020 ANSWER                             SILVERBERG,   28-SEP-2020
09:04 AM    (MOTION/PETITION)                  RICHARD J     09:19 AM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Sanc Roggs RJS - Resp.pdf
             Sanc Roggs RJS - Resp - Exh. A.pdf
             Sanc Roggs RJS - Resp - Exh. B.pdf
             Sanc Roggs RJS - Resp - Exh. C.pdf
             Sanc Roggs RJS - Resp - Exh. D.pdf
             Sanc Roggs RJS - Resp - Exh. E.pdf
             Sanc Roggs RJS - Resp - Exh. F.pdf
             Sanc Roggs RJS - Resp - Exh. G.pdf
             Sanc Roggs RJS - Resp - Exh. H.pdf
             Sanc Roggs RJS - Resp - Exh. I.pdf
             Sanc Roggs RJS - Resp - Exh. J.pdf
             Sanc Roggs RJS - Resp - Exh. K.pdf
             Sanc Roggs RJS - Resp - Exh. L.pdf
             Sanc Roggs RJS - Resp - Exh. M.pdf
             Sanc Roggs RJS - Resp - Exh. N.pdf
             Sanc Roggs RJS - Resp - Exh. O.pdf
             Motion CoverSheet Form

           19-2009D519 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


28-SEP-2020 ANSWER                             SILVERBERG,   28-SEP-2020
09:18 AM    (MOTION/PETITION)                  RICHARD J     09:21 AM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Sanc RPD RJS - Resp.pdf
             Motion CoverSheet Form

           91-2009D691 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


28-SEP-2020 MOTION ASSIGNED                                  28-SEP-2020
09:22 AM                                                     09:22 AM
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 49 of 71




    Docket 19-2009D519 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: DISCOVERY JPT, . ON DATE: SEPTEMBER 28, 2020


28-SEP-2020 ANSWER                             SILVERBERG,   28-SEP-2020
09:24 AM    (MOTION/PETITION)                  RICHARD J     09:25 AM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Sanc RFA RJS - Resp.pdf
             Motion CoverSheet Form

           21-2009D521 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


28-SEP-2020 ANSWER                             SILVERBERG,   28-SEP-2020
09:32 AM    (MOTION/PETITION)                  RICHARD J     09:52 AM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Sanc Disc ELS - Resp.pdf
             Motion CoverSheet Form

           20-2009D520 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


28-SEP-2020 ANSWER                             SILVERBERG,   28-SEP-2020
09:37 AM    (MOTION/PETITION)                  RICHARD J     09:52 AM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Sanc RFA ELS - Resp.pdf
             Motion CoverSheet Form

           22-2009D522 ANSWER IN OPPOSITION OF DISCOVERY HEARING
    Docket
           REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
    Entry:
           RICHARD J SILVERBERG)


28-SEP-2020 MOTION ASSIGNMENT                                28-SEP-2020
11:46 AM    UPDATED                                          11:46 AM
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 50 of 71




    Docket 19-2009D519 REASSIGNED TO JUDGE ROBERTS, JOSHUA ON 28-
    Entry: SEP-20


29-SEP-2020 MOTION ASSIGNED                                 29-SEP-2020
08:45 AM                                                    08:45 AM
    Docket 22-2009D522 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: SEPTEMBER 29, 2020


29-SEP-2020 MOTION ASSIGNED                                 29-SEP-2020
08:45 AM                                                    08:45 AM
    Docket 20-2009D520 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: SEPTEMBER 29, 2020


29-SEP-2020 MOTION ASSIGNED                                 29-SEP-2020
08:45 AM                                                    08:45 AM
    Docket 21-2009D521 DISCOVERY HEARING REQST FILED ASSIGNED TO
    Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: SEPTEMBER 29, 2020


29-SEP-2020 ANSWER                         CULLIN,          29-SEP-2020
09:33 AM    (MOTION/PETITION)              BRIAN R          09:38 AM
            FILED
Documents:     Click link(s) to preview/purchase the
             documents
             RESPONSE SILVERBERG PROTECTIVE
             ORDER 9.28 FINAL.pdf
             EX A 1.3.20 MOTION FOR PROTECTIVE
             ORDER.pdf
             EX B 6.16.20 ORDER.pdf
             EX C 2.6.20 ORDER final.pdf
             EX D REVISED CASE MANAGEMENT
             ORDER.pdf
             EX E 8.25.20 and 9.1.20 discovery court
             orders.pdf
             EX F 8.25 ORDER FINAL.pdf
             Motion CoverSheet Form

           31-20092231 ANSWER IN OPPOSITION OF MOTION FOR
    Docket
           PROTECTIVE ORDER FILED. (FILED ON BEHALF OF CITY OF
    Entry:
           PHILADELPHIA)
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 51 of 71




30-SEP-2020 MOTION ASSIGNED                                  30-SEP-2020
10:46 AM                                                     10:46 AM
     Docket 91-2009D691 DISCOVERY HEARING REQST FILED ASSIGNED TO
     Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: SEPTEMBER 30, 2020


30-SEP-2020 ORDER ENTERED/236                  ANDERS,       30-SEP-2020
11:08 AM    NOTICE GIVEN                       DANIEL J      12:00 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_178.pdf

            AND NOW, THIS 30TH DAY OF SEPTEMBER, 2020, PURSUANT TO
            PARAGRAPH 3 OF ADMINISTRATIVE ORDER, AMENDED NO. 33 OF
            2020, DATED MAY 21, 2020, THIS MATTER IS SCHEDULED FOR A
            PROCEEDING USING ZOOM VIDEO CONFERENCING SERVICE ON
     Docket
            TUESDAY OCTOBER 6, 2020 AT 11:00AM. THE PROCEEDING IS
     Entry:
            LIMITED TO THE FOLLOWING OUTSTANDING MOTIONS:
            CONTROL NOS. 2005D519, 2005D520, 2005D521, 2005D522, AND
            2005D691... SEE ATTACHED ORDER FOR FURTHER TERMS.. BY THE
            COURT: ROBERTS,J 9/30/20


30-SEP-2020 NOTICE GIVEN UNDER                               01-OCT-2020
11:08 AM    RULE 236                                         07:21 AM
     Docket NOTICE GIVEN ON 01-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 30-SEP-2020.


02-OCT-      CITY CHARGE                                     02-OCT-2020
2020         SUBSEQUENT FILINGS                              10:17 AM
09:54 AM
     Docket
            none.
     Entry:


02-OCT-      DISCOVERY HEARING                 CULLIN,       02-OCT-2020
2020         REQST FILED                       BRIAN R       10:17 AM
09:54 AM
Documents:     Click link(s) to preview/purchase the
             documents
             MFS DEPO RJS FINAL.pdf
             EX A DEPOSITION NOTICE 6.1.pdf
             EX B 8.25.20 Order.pdf
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 52 of 71




             EX C Deposition Notice 10.1.pdf
             EX D 2.6.20 Order.pdf
             EX E 6.16.20 Order.pdf
             EX F SILVERBERG EMAIL.pdf

            12-2010D012 DISCOVERY HEARING REQUEST FILED IN RE:
     Docket MOTION FOR SANCTIONS. HEARING SCHEDULED FOR: OCTOBER
     Entry: 29, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON BEHALF OF
            CITY OF PHILADELPHIA)


02-OCT-      CITY CHARGE                                     02-OCT-2020
2020         SUBSEQUENT FILINGS                              12:06 PM
10:43 AM
     Docket
            none.
     Entry:


02-OCT-      DISCOVERY HEARING                 CULLIN,       02-OCT-2020
2020         REQST FILED                       BRIAN R       12:06 PM
10:43 AM
Documents:     Click link(s) to preview/purchase the
             documents
             MFS DEPO ELS FINAL.pdf
             EX A DEPOSITION NOTICE 6.1 ELS.pdf
             EX C DEPOSITION NOTICE 10.2 ELS.pdf
             EX D 2.6.20 Order.pdf
             EX E 6.16.20 Order.pdf
             EX F SILVERBERG EMAIL.pdf
             EX B 8.25 ORDER ELS.pdf

            11-2010D011 DISCOVERY HEARING REQUEST FILED IN RE:
     Docket MOTION FOR SANCTIONS. HEARING SCHEDULED FOR: OCTOBER
     Entry: 29, 2020 AT 09:00 IN ROOM 253 CITY HALL. (FILED ON BEHALF OF
            CITY OF PHILADELPHIA)


05-OCT-      CERT MOTION IS                    CULLIN,       05-OCT-2020
2020         CONTESTED                         BRIAN R       09:56 AM
09:01 AM
Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE RJS DEPO SANCTIONS.pdf

            IN RE: MOTION FOR SANCTIONS AGAINST DEFENDANT
     Docket
            SILVERBERG FILED ON 10-2-20 (FILED ON BEHALF OF CITY OF
     Entry:
            PHILADELPHIA)
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 53 of 71




05-OCT-      CERT MOTION IS                    CULLIN,       05-OCT-2020
2020         CONTESTED                         BRIAN R       09:57 AM
09:03 AM
Documents:     Click link(s) to preview/purchase the
             documents
             PRAECIPE ELS DEPO SANCTIONS.pdf

     Docket IN RE: MOTION FOR SANCTIONS AGAINST DEFENDANT LLC FILED
     Entry: ON 10-2-20 (FILED ON BEHALF OF CITY OF PHILADELPHIA)


05-OCT-      MOTION ASSIGNED                                 05-OCT-2020
2020                                                         01:26 PM
01:26 PM
     Docket 12-2010D012 DISCOVERY HEARING REQST FILED ASSIGNED TO
     Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: OCTOBER 05, 2020


05-OCT-      MOTION ASSIGNED                                 05-OCT-2020
2020                                                         01:26 PM
01:26 PM
     Docket 11-2010D011 DISCOVERY HEARING REQST FILED ASSIGNED TO
     Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: OCTOBER 05, 2020


05-OCT-      MOTION ASSIGNED                                 05-OCT-2020
2020                                                         01:33 PM
01:33 PM
     Docket 31-20092231 MOTION FOR PROTECTIVE ORDER ASSIGNED TO
     Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: OCTOBER 05, 2020


07-OCT-      ORDER ENTERED/236                 ROBERTS,      07-OCT-2020
2020         NOTICE GIVEN                      JOSHUA        11:56 AM
11:56 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_189.pdf

            22-2009D522 AND NOW, THIS 6TH DAY OF OCTOBER 2020, UPON
     Docket CONSIDERATION OF PLAINTIFF CITY OF PHILADELPHIA'S
     Entry: MOTION FOR SANCTIONS, MOITON IS GRANTED... BY THE COURT:
            ROBERTS,J. 10/7/20
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 54 of 71




07-OCT-      NOTICE GIVEN UNDER                              07-OCT-2020
2020         RULE 236                                        05:26 PM
11:56 AM
     Docket NOTICE GIVEN ON 07-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 07-OCT-2020.


07-OCT-      ORDER ENTERED/236                 ROBERTS,      07-OCT-2020
2020         NOTICE GIVEN                      JOSHUA        12:25 PM
12:25 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_190.pdf

            21-2009D521 AND NOW, THIS 6TH DAY OF OCTOBER, 2020, UPON
     Docket
            CONSIDERATION OF PLAINTIFF CITY OF PHILADEPHIA'S MOTION
     Entry:
            FOR SANCTIONS IS GRANTED.. BY THE COURT: ROBERTS,J. 10/7/20


07-OCT-      NOTICE GIVEN UNDER                              07-OCT-2020
2020         RULE 236                                        05:26 PM
12:25 PM
     Docket NOTICE GIVEN ON 07-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 07-OCT-2020.


07-OCT-      ORDER ENTERED/236                 ROBERTS,      07-OCT-2020
2020         NOTICE GIVEN                      JOSHUA        12:28 PM
12:28 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_191.pdf

            91-2009D691 AND NOW, THIS 6TH DAY OF OCTOBER, 2020, UPON
     Docket CONSIDERATION OF PLAINTIFF CITY OF PHILADELPHIA'S
     Entry: MOTION FOR SANCTIONS, MOTION IS GRANTED... BY THE COURT:
            ROBERTS,J. 10/7/20


07-OCT-      NOTICE GIVEN UNDER                              07-OCT-2020
2020         RULE 236                                        05:26 PM
12:28 PM
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 55 of 71




     Docket NOTICE GIVEN ON 07-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 07-OCT-2020.


07-OCT-      ORDER ENTERED/236                 ROBERTS,      07-OCT-2020
2020         NOTICE GIVEN                      JOSHUA        12:31 PM
12:31 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_192.pdf

            20-2009D520 AND NOW, THIS 6TH DAY OF OCTOBER, 2020, UPON
     Docket CONSIDERATION OF PLAINTIFF CITY OF PHILADELPHIA'S
     Entry: MOTION FOR SANCTIONS, MOTION IS GRANTED... BY THE COURT:
            ROBERTS,J. 10/7/20


07-OCT-      NOTICE GIVEN UNDER                              07-OCT-2020
2020         RULE 236                                        05:26 PM
12:31 PM
     Docket NOTICE GIVEN ON 07-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 07-OCT-2020.


07-OCT-      ORDER ENTERED/236                 ROBERTS,      07-OCT-2020
2020         NOTICE GIVEN                      JOSHUA        12:00 AM
12:35 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_193.pdf

            AND NOW, THIS 6TH DAY OF OCTOBER, 2020, UPON
            CONSIDERATION OF DEFENDANT RICHARD J. SILVERBERG'S
     Docket
            MOTION FOR PROTECTIVE ORDER AND/OR STAY, AND PLAINTIFF
     Entry:
            CITY OF PHILADELPHIA'S RESPONSE IS DENIED... BY THE COURT:
            ROBERTS,J. 10/7/20


07-OCT-      NOTICE GIVEN UNDER                              07-OCT-2020
2020         RULE 236                                        05:26 PM
12:35 PM
     Docket NOTICE GIVEN ON 07-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 07-OCT-2020.
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 56 of 71




07-OCT-      ORDER ENTERED/236                 ROBERTS,      07-OCT-2020
2020         NOTICE GIVEN                      JOSHUA        12:44 PM
12:44 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_194.pdf

            19-2009D519 AND NOW, THIS 6TH DAY OF OCTOBER, 2020, UPON
     Docket CONSIDERATION OF PLAINTIFF CITY OF PHILADELPHIA'S
     Entry: MOTION FOR SANCTIONS, MOTION IS GRANTED... BY THE COURT:
            ROBERTS,J. 10/7/20


07-OCT-      NOTICE GIVEN UNDER                              07-OCT-2020
2020         RULE 236                                        05:26 PM
12:44 PM
     Docket NOTICE GIVEN ON 07-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 07-OCT-2020.


07-OCT-      ORDER ENTERED/236                 ROBERTS,      07-OCT-2020
2020         NOTICE GIVEN                      JOSHUA        12:52 PM
12:52 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_195.pdf

            12-2010D012 AND NOW, THIS 6TH DAY OF OCTOBER, 2020, UPON
            CONSIDERATION OF PLAINTIFF CITY OF PHILADELPHIA'S
     Docket MOTION FOR SANCTIONS AS TO DEFENDANT RICHARD J.
     Entry: SILVERBERG'S FAILURE TO COMPLY WITH THIS COURT'S ORDER
            OF AUGUST, 26, 2020, MOITON IS GRANTED... BY THE COURT:
            ROBERTS,J. 10/7/20


07-OCT-      NOTICE GIVEN UNDER                              07-OCT-2020
2020         RULE 236                                        05:26 PM
12:52 PM
     Docket NOTICE GIVEN ON 07-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 07-OCT-2020.


07-OCT-      ORDER ENTERED/236                 ROBERTS,      07-OCT-2020
2020         NOTICE GIVEN                      JOSHUA        01:12 PM
01:12 PM
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 57 of 71




Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_196.pdf

            11-2010D011 AND NOW, THIS 6TH DAY OF OCTOBER, 2020, UPON
            CONSIDERATION OF PLAINTIFF CITY OF PHILADELPHIA'S
     Docket
            MOTION OF SANCTIONS AS TO DEFENDANT ELS REALCO, LLC'S
     Entry:
            FAILURE TO COMPLY WITH THIS COURT'S ORDER OF AUGUST 26,
            2020, MOTION IS GRANTED... BY THE COURT: ROBERTS,J. 10/7/20


07-OCT-      NOTICE GIVEN UNDER                              07-OCT-2020
2020         RULE 236                                        05:26 PM
01:12 PM
     Docket NOTICE GIVEN ON 07-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 07-OCT-2020.


08-OCT-      MOTION/PETITION                   ROBERTS,      08-OCT-2020
2020         MARKED MOOT                       JOSHUA        12:22 PM
12:22 PM
     Docket
            31-20092231 SEE ORDER
     Entry:


16-OCT-      CITY CHARGE                                     16-OCT-2020
2020         SUBSEQUENT FILINGS                              10:45 AM
10:27 AM
     Docket
            none.
     Entry:


16-OCT-      DISCOVERY HEARING                 CULLIN,       16-OCT-2020
2020         REQST FILED                       BRIAN R       10:45 AM
10:27 AM
Documents:     Click link(s) to preview/purchase the
             documents
             MFS DEPO DEFAULT RJS.pdf
             EX A DEPOSITION NOTICE 6.1.pdf
             EX B 8.25.20 Order.pdf
             EX C Deposition Notice 10.1.pdf
             EX D 10.6 RJS Depo Order.pdf
             EX E RJS DEPO NOTICE 10.14.pdf

     Docket 66-2010D366 DISCOVERY HEARING REQUEST FILED IN RE:
     Entry: MOTION FOR SANCTIONS. HEARING SCHEDULED FOR:
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 58 of 71




             NOVEMBER 12, 2020 AT 09:00 IN ROOM 254 CITY HALL. (FILED ON
             BEHALF OF CITY OF PHILADELPHIA)


16-OCT-      CITY CHARGE                                     16-OCT-2020
2020         SUBSEQUENT FILINGS                              10:54 AM
10:48 AM
     Docket
            none.
     Entry:


16-OCT-      DISCOVERY HEARING                CULLIN,        16-OCT-2020
2020         REQST FILED                      BRIAN R        10:54 AM
10:48 AM
Documents:     Click link(s) to preview/purchase the
             documents
             MFS DEPO ELS FINAL default.pdf
             EX A ELS DEPO NOTICE 6.1.pdf
             EX B 8.25 ORDER ELS 2.pdf
             EX C DEPOSITION NOTICE 10.2 ELS
             2.pdf
             EX D 10.6 ELS DEPO ORDER.pdf
             EX E 10.16 DEPO NOTICE ELS.pdf
             EX F 10.6 ORDERS.pdf
             EX G COMPLAINT.pdf

            65-2010D365 DISCOVERY HEARING REQUEST FILED IN RE:
     Docket MOTION FOR SANCTIONS. HEARING SCHEDULED FOR:
     Entry: NOVEMBER 12, 2020 AT 09:00 IN ROOM 254 CITY HALL. (FILED ON
            BEHALF OF CITY OF PHILADELPHIA)


16-OCT-      ANSWER                           CULLIN,        16-OCT-2020
2020         (MOTION/PETITION)                BRIAN R        02:14 PM
02:11 PM     FILED
Documents:     Click link(s) to preview/purchase the
             documents
             RESPONSE TO RENEWED MSJ 10.16.pdf
             EX A 2.6.20 ORDER.pdf
             EX B Reconsideration Order.pdf
             EX C 8.25.20 Orders.pdf
             EX D 10.6.20 Orders.pdf
             EX E Amended Motion to Disqualify
             Counsel.pdf
             EX F P Response to Amended Motion to
             Disqualify.pdf
             EX G 10.6.20 RFA Deem Admitted Orders
             and Requests for Admissions.pdf
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 59 of 71




             EX H RJS Response to Motion to
             Foreclose.pdf
             EX I Complaint.pdf
             EX J Answer.pdf
             Motion CoverSheet Form

            30-20092230 ANSWER IN OPPOSITION OF MOTION FOR SUMMARY
     Docket
            JUDGMENT FILED. (FILED ON BEHALF OF CITY OF
     Entry:
            PHILADELPHIA)


19-OCT-      CERT MOTION IS                    CULLIN,       19-OCT-2020
2020         CONTESTED                         BRIAN R       11:50 AM
10:32 AM
Documents:     Click link(s) to preview/purchase the
             documents
             praecipe rjs depo sanction 10.19.pdf

     Docket IN RE: MOTION FOR SANCTIONS AGAINST RICHARD SILVERBERG
     Entry: FILED ON 10-16-20 (FILED ON BEHALF OF CITY OF PHILADELPHIA)


19-OCT-      CERT MOTION IS                    CULLIN,       19-OCT-2020
2020         CONTESTED                         BRIAN R       11:53 AM
10:36 AM
Documents:     Click link(s) to preview/purchase the
             documents
             praecipe els depo sanction 10.19.pdf

     Docket IN RE: MOTION FOR SANCTIONS AGAINST ELS REALCO, LLC
     Entry: FILED ON 10-16-20 (FILED ON BEHALF OF CITY OF PHILADELPHIA)


21-OCT-      MOTION ASSIGNED                                 21-OCT-2020
2020                                                         10:27 AM
10:27 AM
     Docket 30-20092230 MOTION FOR SUMMARY JUDGMENT ASSIGNED TO
     Entry: JUDGE: PATRICK, PAULA . ON DATE: OCTOBER 21, 2020


21-OCT-      ORDER ENTERED/236                 PATRICK,      21-OCT-2020
2020         NOTICE GIVEN                      PAULA         11:51 AM
11:51 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_214_001.pdf
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 60 of 71




            92-20072092 IT IS HEREBY ORDERED AND DECREED THAT THE
            MOTION TO DISQUALIFY COUNSEL IS DISMISSED WITHOUT
     Docket PREJUDICE TO DEFENDANTS' RIGHT TO RE-FILE THE MOTION
     Entry: PENDING THE OUTCOME OF THE HEARING SCEHDULED FOR
            02/04/2021 ON THE MOTION FILED UNDER CONTROL NUMBER
            19120500... BY THE COURT: PATRICK, J. 10/20/2020


21-OCT-      NOTICE GIVEN UNDER                              23-OCT-2020
2020         RULE 236                                        09:02 AM
11:51 AM
     Docket NOTICE GIVEN ON 23-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 21-OCT-2020.


22-OCT-      MOTION ASSIGNED                                 22-OCT-2020
2020                                                         09:44 AM
09:44 AM
     Docket 66-2010D366 DISCOVERY HEARING REQST FILED ASSIGNED TO
     Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: OCTOBER 22, 2020


22-OCT-      MOTION ASSIGNED                                 22-OCT-2020
2020                                                         09:44 AM
09:44 AM
     Docket 65-2010D365 DISCOVERY HEARING REQST FILED ASSIGNED TO
     Entry: JUDGE: ROBERTS, JOSHUA . ON DATE: OCTOBER 22, 2020


26-OCT-      MOTION/PETITION                   SILVERBERG,   26-OCT-2020
2020         REPLY FILED                       RICHARD J     09:49 AM
09:44 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Summary Judgment Mtn - Renewed -
             Reply.pdf
             Summary Judgment Mtn - Renewed -
             Reply - Exh. A.pdf
             Summary Judgment Mtn - Renewed -
             Reply - Exh. B.pdf
             Summary Judgment Mtn - Renewed -
             Reply - Exh. C.pdf
             Summary Judgment Mtn - Renewed -
             Reply - Exh. D.pdf
             Motion CoverSheet Form
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 61 of 71




            30-20092230 REPLY IN SUPPORT OF MOTION FOR SUMMARY
     Docket
            JUDGMENT FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
     Entry:
            RICHARD J SILVERBERG)


27-OCT-      ORDER ENTERED/236                 SHIRDAN-      27-OCT-2020
2020         NOTICE GIVEN                      HARRIS,       01:57 PM
01:57 PM                                       LISETTE
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_219.pdf

     Docket 19-20082619 IT IS ORDERED THAT ALL DEADLINES ARE
     Entry: EXTENDED 90 DAYS. BY THE COURT ...SHIRDAN-HARRIS,J 10/26/20


27-OCT-      NOTICE GIVEN UNDER                              28-OCT-2020
2020         RULE 236                                        09:59 AM
01:57 PM
     Docket NOTICE GIVEN ON 28-OCT-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 27-OCT-2020.


27-OCT-      CASE RESCHEDULED BY                             27-OCT-2020
2020         COURT                                           01:59 PM
01:59 PM
     Docket
            none.
     Entry:


27-OCT-      CASE RESCHEDULED BY                             27-OCT-2020
2020         COURT                                           01:59 PM
01:59 PM
     Docket
            none.
     Entry:


27-OCT-      LISTED FOR PRE-TRIAL                            27-OCT-2020
2020         CONF-PROJ                                       01:59 PM
01:59 PM
     Docket
            none.
     Entry:
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 62 of 71




27-OCT-      LISTED IN TRIAL READY                                          27-OCT-2020
2020         POOL                                                           01:59 PM
01:59 PM
     Docket
            none.
     Entry:


27-OCT-      REVISED CASE MGMT                                              27-OCT-2020
2020         ORDER ISSUED                                                   12:00 AM
01:59 PM
Documents:      Click link(s) to preview/purchase the
              documents
              RVCMO_224.pdf

            REVISED CASE MANAGEMENT ORDER - Be advised that the Case
            Management Order issued for the above-captioned action has been revised as
            follows: 1. All discovery shall be completed not later than 04-JAN-2021. 2.
            Plaintiff shall submit expert reports not later than 04-JAN-2021. 3. Defendant
            shall submit expert reports not later than 01-FEB-2021. 4. All pre-trial
     Docket
            motions other than motions in limine shall be filed not later than 01-FEB-
     Entry:
            2021. 5. A settlement conference will be scheduled any time after 05-APR-
            2021. 6. It is expected that this case shall be ready for trial by 03-MAY-2021.
            All other terms and conditions on the original Case Management Order will
            remain in full force and effect. ...BY THE COURT: KAREN SHREEVES-
            JOHNS, J., 27-OCT-2020


27-OCT-      NOTICE GIVEN UNDER                                             28-OCT-2020
2020         RULE 236                                                       09:59 AM
02:00 PM
     Docket NOTICE GIVEN ON 28-OCT-2020 OF REVISED CASE MGMT ORDER
     Entry: ISSUED ENTERED ON 27-OCT-2020.


27-OCT-      CITY CHARGE                                                    28-OCT-2020
2020         SUBSEQUENT FILINGS                                             11:35 AM
02:51 PM
     Docket
            none.
     Entry:


27-OCT-      DISCOVERY HEARING                  CULLIN,                     28-OCT-2020
2020         REQST FILED                        BRIAN R                     11:35 AM
02:51 PM
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 63 of 71




Documents:     Click link(s) to preview/purchase the
             documents
             MOTION TO OVERRULE OBJECTIONS to
             subpoena silverberg 10.27.pdf
             EX A COMPLAINT 10.26.pdf
             EX B ANSWER 10.26.pdf
             EX C NOTICES OF INTENT TO ISSUE
             SUBPOENAS.pdf
             EX D SUBPOENA TO WF ELS.pdf
             EX E SUBPOENA TO WF RJS.pdf
             EX F RFA and Deem Admitted Order.pdf
             EX G OBJECTIONS.pdf
             EX H 8.25 Orders.pdf
             EX I 10.6.20 ORDER.pdf
             EX J 2.6.20 ORDER.pdf
             EX K 3.2.20 ORDER.pdf

            92-2010D692 DISCOVERY HEARING REQUEST FILED IN RE:
     Docket MOTION TO OVERRULE OBJECTIONS. HEARING SCHEDULED FOR:
     Entry: DECEMBER 03, 2020 AT 09:00 IN ROOM 254 CITY HALL. (FILED ON
            BEHALF OF CITY OF PHILADELPHIA)


29-OCT-      MOTION/PETITION                   CULLIN,       29-OCT-2020
2020         REPLY FILED                       BRIAN R       10:13 AM
10:06 AM
Documents:     Click link(s) to preview/purchase the
             documents
             reply to reply msj rjs updated 10.28.pdf
             EX A 10.26 ORDER.pdf
             EX B REVISED CASE MANAGEMENT
             ORDER.pdf
             EX C 2.6.20 ORDER 10.29.pdf
             EX D COMPLAINT.pdf
             EX E RFA and Deem Admitted Order.pdf
             Motion CoverSheet Form

            30-20092230 REPLY IN OPPOSITION OF MOTION FOR SUMMARY
     Docket
            JUDGMENT FILED. (FILED ON BEHALF OF CITY OF
     Entry:
            PHILADELPHIA)


29-OCT-      CERT MOTION IS                    CULLIN,       29-OCT-2020
2020         CONTESTED                         BRIAN R       12:26 PM
12:16 PM
Documents:     Click link(s) to preview/purchase the
             documents
             praceipe for contested els rjs overrule
             objections to subpoena.pdf
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 64 of 71




     Docket IN RE: MOTION TO OVERRULE OBJECTIONS FILED ON 10-27-20
     Entry: (FILED ON BEHALF OF CITY OF PHILADELPHIA)


29-OCT-      ANSWER                            SILVERBERG,   29-OCT-2020
2020         (MOTION/PETITION)                 RICHARD J     01:38 PM
01:01 PM     FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Sanc Dep RJS - Resp.pdf
             Sanc Dep - Exh. A.pdf
             Sanc Dep - Exh. B.pdf
             Sanc Dep - Exh. C.pdf
             Motion CoverSheet Form

            66-2010D366 ANSWER IN OPPOSITION OF DISCOVERY HEARING
     Docket
            REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
     Entry:
            RICHARD J SILVERBERG)


29-OCT-      ANSWER                            SILVERBERG,   29-OCT-2020
2020         (MOTION/PETITION)                 RICHARD J     01:42 PM
01:03 PM     FILED
Documents:     Click link(s) to preview/purchase the
             documents
             Sanc Dep ELS - Resp.pdf
             Sanc Dep - Exh. A.pdf
             Sanc Dep - Exh. B.pdf
             Sanc Dep - Exh. C.pdf
             Motion CoverSheet Form

            65-2010D365 ANSWER IN OPPOSITION OF DISCOVERY HEARING
     Docket
            REQST FILED FILED. (FILED ON BEHALF OF ELS REALCO LLC AND
     Entry:
            RICHARD J SILVERBERG)


12-NOV-      ORDER ENTERED/236                 ROBERTS,      12-NOV-2020
2020         NOTICE GIVEN                      JOSHUA        07:42 AM
07:42 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_233.pdf

            66-2010D366 IT IS ORDERED THAT THE MOTION IS GRANTED. IT IS
     Docket FURTHER ORDERED AS FOLLOWS: 1). PURSUANT TO RULE 4019
     Entry: AND FOR THE REASONS STATED ON THE RECORD, A DEFAULT
            JUDGMENT IS ENTERED AGAINST DEFENDANT RICHARD J.
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 65 of 71




             SILVERBERG: 2) JUDGMENT IS ENTERED IN FAVOR OF PLAINTIFF
             CITY OF PHILADELPHIA AND AGAINST DEFENDANT RICHARD J.
             SILVERBERG; AND 3). DEFENDANT RICHARD J. SILVERBERG IS
             ENJOINED AGAINST DISPOSITION OF ALL REAL PROPERTY
             OWNED, IN WHOLE OR IN PART, BY DEFENDANT RICHARD J.
             SILVERBERG...........BY THE COURT: ROBERTS, J. 11/10/2020


12-NOV-      NOTICE GIVEN UNDER                                      12-NOV-2020
2020         RULE 236                                                08:37 AM
07:42 AM
     Docket NOTICE GIVEN ON 12-NOV-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 12-NOV-2020.


12-NOV-      ORDER ENTERED/236                 ROBERTS,   $340,581.35 12-NOV-2020
2020         NOTICE GIVEN                      JOSHUA                 07:49 AM
07:49 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_234.pdf
             ORDER_234_001.pdf

            65-2010D365 IT IS ORDERED THAT THE MOTION IS GRANTED. IT IS
            FURTHER ORDERED AS FOLLOWS: 1). PURSUANT TO RULE 4019
            AND FOR THE REASONS STATED ON THE RECORD, A DEFAULT
            JUDGMENT IS ENTERED AGAINST DEFENDANT ELS REALCO, LLC:
            2) JUDGMENT IS ENTERED IN FAVOR OF PLAINTIFF CITY OF
            PHILADELPHIA AND AGAINST DEFENDANT ELS REALCO, LLC IN
            THE AMOUNT OF $340581.35; AND 3). DEFENDANT ELS REALCO,
     Docket LLC IS ENJOINED AGAINST AND ANY ALL FUTURE AND FURTHER
     Entry: DISPOSITIONS OF 2101 MARKET STREET #3201, PHILADELPHIA, PA
            19103; 4) DEFENDANT ELS REALCO, LLC IS ENJOINED AGAINST
            DISPOSITION OF ALL REAL PROPERTY OWNED, IN WHOLE OR IN
            PART, BY DEFENDANT ELS REALCO, LLC; AND 5) PLAINTIFF CITY
            OF PHILADELPHIA IS PERMITTED TO LEVY AND EXECUTE
            AGAINST 2101 MARKET STREET, #3201, PHILADELPHIA, PA 19103
            TO SATIFY THE JUDGMENT AGAINST DEFENDANT ELS REALCO,
            LLC............BY THE COURT: ROBERTS, J. 11/10/2020


12-NOV-      NOTICE GIVEN UNDER                                      12-NOV-2020
2020         RULE 236                                                08:37 AM
07:49 AM
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 66 of 71




     Docket NOTICE GIVEN ON 12-NOV-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 12-NOV-2020.


12-NOV-      MOTION ASSIGNED                                  12-NOV-2020
2020                                                          09:20 AM
09:20 AM
     Docket 92-2010D692 DISCOVERY HEARING REQST FILED ASSIGNED TO
     Entry: JUDGE: DISCOVERY JPT, . ON DATE: NOVEMBER 12, 2020


12-NOV-      MOTION/PETITION/STIP              DISCOVERY      12-NOV-2020
2020         WITHDRAWN                         JPT,           01:48 PM
01:48 PM
     Docket
            92-2010D692 SEE ORDER OF JUDGE ROBERTS...PJD
     Entry:


16-NOV-      JUDGMENT-COURT                                   16-NOV-2020
2020         ORDER FINAL DIS                                  09:25 AM
09:23 AM
            JUDGMENT ENTERED. SEE ORDERS ENTERED 11/10/20 BY JUDGE
     Docket
            ROBERTS. PRETRIAL CONFERENCE AND TRIAL POOL LISTINGS
     Entry:
            CANCELLED. (JNS/COMPLEX LIT CENTER)


23-NOV-      APPEAL TO                         SILVERBERG,    23-NOV-2020
2020         COMMONWEALTH                      RICHARD J      12:34 PM
11:22 AM     COURT
Documents:     Click link(s) to preview/purchase the
             documents
             Notice of Appeal.pdf

            **************************************************************
            ***** NOTICE OF APPEAL FROM THE DECISION DATED 11/10/2020
            AND DOCKETED ON 11/12/2020 BY JUDGE ROBERTS, JOSHUA.
     Docket
            PROOF OF SERVICE FILED. (FILED ON BEHALF OF ELS REALCO
     Entry:
            LLC AND RICHARD J SILVERBERG)
            **************************************************************
            *****
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 67 of 71




24-NOV-      FEE PD PURSUANT TO                              24-NOV-2020
2020         ORDER                                           12:00 AM
12:36 PM
     Docket CHECK #10704 IN THE AMOUNT OF $90.25 WAS DISBURSED TO
     Entry: COMMONWEALTH COURT OF PENNSYLVANIA


24-NOV-      ORDER ENTERED/236                 ROBERTS,      24-NOV-2020
2020         NOTICE GIVEN                      JOSHUA        12:00 AM
01:16 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_242.pdf
             ORDER_242_001.pdf

            IT IS ORDERED THAT APPELLANT, DEFTS, RICHARD SILVERBERG
            AND ELS REALCO LLC ARE TO FILE OF RECORD IN THIS COURT,
            AND SERVE ON THE UNDERSIGNED JUDGE, A CONCISE
            STATEMENT OF THE ERRORS COMPLAINED OF ON APPEAL. THE
     Docket APPELLANTS SHALL FILE AND SERVE THIS STATEMENT NO
     Entry: LATER THAN 21 DAYS FROM ENTRY OF THIS ORDER ON THE
            DOCKET. APPELLANTS ARE CAUTIONED THAT ANY ISSUE NOT
            PROPERLY INCLUDED IN THE STATEMENT TIMELY FILED AND
            SERVED SHALL BE DEEMED WAIVED. SEE ORDER. BY THE COURT
            ...ROBERTS,J 11/24/20


24-NOV-      NOTICE GIVEN UNDER                              25-NOV-2020
2020         RULE 236                                        10:29 AM
01:16 PM
     Docket NOTICE GIVEN ON 25-NOV-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 24-NOV-2020.


02-DEC-      PRAECIPE TO                       SILVERBERG,   03-DEC-2020
2020         WITHDRAW                          RICHARD J     11:17 AM
12:34 PM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe to Withdraw Notice of Appeal.pdf

     Docket PRAECIPE TO WITHDRAW NOTICE OF APPEAL FILED. (FILED ON
     Entry: BEHALF OF ELS REALCO LLC AND RICHARD J SILVERBERG)
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 68 of 71




04-DEC-      APPEAL TO                         SILVERBERG,    04-DEC-2020
2020         COMMONWEALTH                      RICHARD J      01:23 PM
09:06 AM     COURT
Documents:     Click link(s) to preview/purchase the
             documents
             Notice of Appeal - 1.pdf
             Transcript Purchase Order Form.pdf

            *************************************************************
            NOTICE OF APPEAL FROM THE DECISION DATED 11/10/2020 AND
     Docket DOCKETED ON 11/12/2020 BY JUDGE ROBERTS, JOSHUA. PROOF OF
     Entry: SERVICE FILED. ORDER FOR TRANSCRIPTS FILED. (FILED ON
            BEHALF OF ELS REALCO LLC AND RICHARD J SILVERBERG)
            **************************************************************


04-DEC-      ORDER ENTERED/236                 ROBERTS,       04-DEC-2020
2020         NOTICE GIVEN                      JOSHUA         12:00 AM
10:08 PM
Documents:     Click link(s) to preview/purchase the
             documents
             ORDER_246.pdf

            DEFENDANT, RICHARD SILVERBERG AND ELS REALCO, LLC,
            HAVING WITHDRAWN THE APPEAL DATED NOVEMBER 23, 2020
            AND FILED A NEW NOTICE OF APPEAL DATED DECEMBER 2, 2020,
            IT IS ORDERED AS FOLLOWS: 1. DEFENDANT, RICHARD
            SILVERBERG AND ELS REALCO, LLC ARE DIRECTED TO FILE AN
            SERVE A CONCISE STATEMENT OF THE ERRORS COMPLAINED OF
            ON APPEAL; 2. DEFENDANTS, RICHARD SILVERBERG AND ELS
            REALCO, LLC SHALL FILE AND SERVE THE STATEMENT WITHIN
     Docket TWENTY-ONE (21) DAYS OF THE DOCKETING OF THIS ORDER; 3.
     Entry: DEFENDANTS RICHARD SILVERBERG AND ELS REALCO, LLC
            SHALL SERVE THE STATEMENT ON THE JUDGE PURSUANT TO
            PA.R.APP.P. 1925 (b)(1) VIA REGULAR MAIL TO 538 CITY HALL,
            PHILADELPHIA, PA; 4. DEFENDANTS, RICHARD SILVERBERG AND
            ELS REALCO, LLC DEFENDANT SHALL SERVE ANY OTHER PARTY
            REQUIED BY PA.R.APP.P. 1925(b)(1); 5. ANY ISSUE NOT PROPERLY
            INCLUDED IN THE STATEMENT TIMELY FILED AND SERVED
            PURSUANT TO PA. R. APP. P. 1925(b) SHALL BE DEEMED WAIVED.
            ...BY THE COURT; ROBERTS, J. 12-4-20


04-DEC-      NOTICE GIVEN UNDER                               07-DEC-2020
2020         RULE 236                                         11:05 AM
10:08 PM
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 69 of 71




     Docket NOTICE GIVEN ON 07-DEC-2020 OF ORDER ENTERED/236 NOTICE
     Entry: GIVEN ENTERED ON 04-DEC-2020.


09-DEC-      FEE PD PURSUANT TO                              09-DEC-2020
2020         ORDER                                           12:00 AM
11:45 AM
     Docket CHECK #10728 IN THE AMOUNT OF $90.25 WAS DISBURSED TO
     Entry: COMMONWEALTH COURT OF PENNSYLVANIA


11-DEC-      NOTICE OF APPEAL                                28-DEC-2020
2020         SENT                                            12:00 AM
10:51 AM
     Docket NOTICE OF APPEAL SENT TO COMMONWEALTH COURT ON THIS
     Entry: DATE VIA UPS # 1Z 5E3 003 03 1028 501 3.


22-DEC-      STATEMENT OF                      SILVERBERG,   22-DEC-2020
2020         MATTERS (1925(B))                 RICHARD J     05:36 PM
08:51 AM
Documents:     Click link(s) to preview/purchase the
             documents
             1925(b) Statement.pdf

            APPELLANTS' STATEMENT OF MATTERS COMPLAINED OF ON
     Docket
            APPEAL PURSUANT TO PA.R.C.P. 1925(B) FILED. (FILED ON
     Entry:
            BEHALF OF ELS REALCO LLC AND RICHARD J SILVERBERG)


24-DEC-      PRAECIPE TO                       SILVERBERG,   24-DEC-2020
2020         WITHDRAW                          RICHARD J     11:01 AM
07:56 AM
Documents:     Click link(s) to preview/purchase the
             documents
             Praecipe to Withdraw 1925(b)
             Statement.pdf

            PRAECIPE TO WITHDRAW 1925(B) STATEMENT OF MATTERS
     Docket
            FILED. (FILED ON BEHALF OF ELS REALCO LLC AND RICHARD J
     Entry:
            SILVERBERG)
    Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 70 of 71




24-DEC-      STATEMENT OF                      SILVERBERG,    24-DEC-2020
2020         MATTERS (1925(B))                 RICHARD J      11:56 AM
11:04 AM
Documents:     Click link(s) to preview/purchase the
             documents
             1925(b) Statement - 1.pdf

            APPELLANTS' STATEMENT OF MATTERS COMPLAINED OF ON
     Docket
            APPEAL PURSUANT TO PA.R.C.P. 1925(B) FILED. (FILED ON
     Entry:
            BEHALF OF ELS REALCO LLC AND RICHARD J SILVERBERG)


04-FEB-2021 OPINION FILED/236                                 04-FEB-2021
10:38 AM    NOTICE GIVEN                                      12:00 AM
Documents:     Click link(s) to preview/purchase the
             documents
             OPFLD_253.pdf

     Docket 1284 CD 2020 OPINION FILED ON FEBRUARY 3, 2020 BY J.
     Entry: ROBERTS.


04-FEB-2021 NOTICE GIVEN UNDER                                04-FEB-2021
10:38 AM    RULE 236                                          12:40 PM
     Docket NOTICE GIVEN ON 04-FEB-2021 OF OPINION FILED/236 NOTICE
     Entry: GIVEN ENTERED ON 04-FEB-2021.


04-FEB-2021 PRAECIPE TO ISSUE                  CULLIN,        05-FEB-2021
11:38 AM    WRIT FILED                         BRIAN R        09:22 AM
Documents:     Click link(s) to preview/purchase the
             documents
             ELS REALCO LLC WRIT OF
             EXECUTION.pdf
             AFFIDAVIT ANINA SILVERBERG.pdf

            PRAECIPE FOR WRIT OF EXECUTION (RE) FILED. WRIT OF
     Docket EXECUTION (RE) ISSUED. SUBJECT PREMISES: 2101 MARKET ST.,
     Entry: #3201 PHILADELPHIA. (FILED ON BEHALF OF CITY OF
            PHILADELPHIA)


05-FEB-2021 APPEAL INVENTORY                                  05-FEB-2021
09:28 AM    RECORD SENT                                       12:00 AM
   Case 2:20-cv-05034-RBS Document 15-5 Filed 02/08/21 Page 71 of 71




Documents:     Click link(s) to preview/purchase the
             documents
             APILM_256.pdf

    Docket
           PURSUANT TO PA. R.A.P. 1931 (d) APPEAL INVENTORY SENT.
    Entry:


05-FEB-2021 RECORD                                          05-FEB-2021
09:28 AM    MAILED/TRANSMITTED                              12:00 AM
    Docket RECORD SENT TO COMMONWEALTH COURT ELECTRONICALLY
    Entry: VIA PACFILE UNDER 1284 CD 2020.


05-FEB-2021 NOTICE GIVEN UNDER                              05-FEB-2021
09:28 AM    RULE 236                                        11:13 AM
    Docket NOTICE GIVEN ON 05-FEB-2021 OF APPEAL INVENTORY RECORD
    Entry: SENT ENTERED ON 05-FEB-2021.


05-FEB-2021 PRAECIPE TO                        CULLIN,      05-FEB-2021
11:42 AM    WITHDRAW                           BRIAN R      12:01 PM
Documents:     Click link(s) to preview/purchase the
             documents
             praecipe to withdraw writ.pdf

    Docket PRAECIPE TO WITHDRAW WRIT OF EXECUTION FILED. (FILED ON
    Entry: BEHALF OF CITY OF PHILADELPHIA)
